- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Registration with CVM SHOULD not BE CONSTRUED AS AN EVALUATION oF the company. company management is responsible for the information provided. 01.01 - IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Federal Tax ID) 01866-0 CPFL ENERGIA S.A. 02.429.144/0001-93 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1 - ADDRESS Rua Gomes de Carvalho, 1510 - 14º Cj 2 2 - DISTRICT Vila Olímpia 3 - ZIP CODE 04547-005 4 - CITY São Paulo 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 3756-8018 8 - TELEPHONE - 9 - TELEPHONE - 10 - TELEX 11 - AREA CODE 12 - FAX 3756-8392 13 - FAX - 14 - FAX - 15 - E-MAIL ri@cpfl.com.br 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Wilson P. Ferreira Junior 2  ADDRESS Rodovia Campinas Mogi-Mirim, 1755, Km 2,5 3 - DISTRICT Jardim Santana 4 - ZIP CODE 13088-900 5 - CITY Campinas 6 - STATE SP 7 - AREA CODE 8 - TELEPHONE 3756-8704 9 - TELEPHONE - 10 - TELEPHONE - 11 - TELEX 12 - AREA CODE 13 - FAX 3756-8777 14 - FAX - 15 - FAX - 16 - E-MAIL wferreira@cpfl.com.br 01.04 REFERENCE / AUDITOR INFORMATION CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2. END 3 - NUMBER 4 - BEGINNING 5 - END 6 - NUMBER 7 - BEGINNING 8 - END 2 1 09 - INDEPENDENT ACCOUNTANT KPMG Auditores Independentes 10 - CVM CODE 00418-9 11. PARTNER IN CHARGE Jarib Brisola Duarte Fogaça 12 - CPF (INDIVIDUAL TAX ID) 012.163.378-02 1 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 01.05 - CAPITAL STOCK Number of Shares (in units) 1 CURRENT QUARTER 06/30/2010 2 PREVIOUS QUARTER 03/31/2010 3 SAME QUARTER PREVIOUS YEAR 06/30/2009 Paid-in Capital 1  Common 2  Preferred 0 0 0 3  Total Treasury Stock 4 - Common 0 0 0 5 - Preferred 0 0 0 6  Total 0 0 0 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP Private National 4 - ACTIVITY CODE 3120 Administration and Participation Company - Electric Energy 5 - MAIN ACTIVITY Holding 6 - CONSOLIDATION TYPE Full 7  TYPE OF INDEPENDENT ACCOUNTANTS REPORT Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1  ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS 1  ITEM 2  EVENT 3  APPROVAL 4  TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE 01 AGO/E 04/26/2010 Dividend 04/30/2010 ON (Common shares) 02 RCA 08/11/2010 Dividend ON (Common shares) 2 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 - ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (IN THOUSANDS OF REAIS) 4 - AMOUNT OF CHANGE (IN THOUSANDS OF REAIS) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (IN UNITS) 8 -SHARE PRICE WHEN ISSUED (IN REAIS) 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 2  SIGNATURE 3 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian reais  R$) 1  Code 2  Description 3  06/30/2010 4  03/31/2010 1 Total assets Current assets Cash and cash equivalents Credits Accounts receivable 0 0 Other receivables Dividends and interest on shareholders equity Financial investments Recoverable taxes Deferred taxes Prepaid expenses Derivatives 97 Materials and supplies 0 0 Other Noncurrent assets Long-term assets Other receivables Financial investments Recoverable taxes Deferred taxes Prepaid expenses Escrow deposits Related parties Associated companies 0 0 Subsidiaries Other related parties 0 0 Other 10 0 Permanent assets Investments Associated companies 0 0 Associated companies - goodwill 0 0 Permanent equity interests Permanent equity interests - goodwill Other investments 0 0 Permanent equity interests  negative goodwill Property, plant and equipment Intangible assets Deferred charges 0 0 4 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 02.02 - BALANCE SHEET - LIABILITIES (in thousands of Brazilian reais  R$) 1  Code 2 - Description 3  06/30/2010 4  03/31/2010 2 Total liabilities Current liabilities Loans and financing 0 0 Debentures Interest on debentures Suppliers Taxes and social contributions payable Dividends Reserves 0 0 Related parties 0 0 Other Accrued liabilities Derivatives 0 Other Noncurrent liabilities Long-term liabilities Loans and financing 0 0 Debentures Reserves Reserve for contingencies Related parties 0 0 Advance for future capital increase 0 0 Other Derivatives Other 18 18 Deferred income 0 0 Shareholders equity Capital Capital reserves 16 16 Revaluation reserves 0 0 Own assets 0 0 Subsidiary/associated companies 0 0 Profit reserves Legal reserves Statutory reserves 0 0 For contingencies 0 0 Unrealized profits 0 0 Profit retention 0 0 Special reserve for undistributed dividends 0 0 Other profit retention 0 0 Equity valuation adjustments 0 0 Adjustments of financial investments 0 0 Adjustments of cumulative translation 0 0 Adjustments of business combinations 0 0 Accumulated profit or loss Advance for future capital increase 0 0 5 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 03.01 - INCOME STATEMENT (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - 04/01/2010 to 06/30/2010 4 - 01/01/2010 to 06/30/2010 5 - 04/01/2009 to 06/30/2009 6 - 01/01/2009 to 06/30/2009 Gross operating revenues 2 2 0 0 Deductions 0 0 0 0 Net operating revenues 2 2 0 0 Cost of sales and/or services 0 0 0 0 Gross operating income 2 2 0 0 Operating income (expense) Selling 0 0 0 0 General and administrative Financial Financial income Interest on Shareholders Equity Other Financial Income Financial expense Other operating income 0 0 0 0 Other operating expense Amortization of intangible asset of concession Operating expesnse 0 0 Equity in subsidiaries Operating income Non operating income 0 0 0 0 Income 0 0 0 0 Expense 0 0 0 0 6 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 1 - Code 2  Description 3 - 04/01/2010 to 06/30/2010 4 - 01/01/2010 to 06/30/2010 5 - 04/01/2009 to 06/30/2009 6 - 01/01/2009 to 06/30/2009 Income before taxes on income and profit sharing Income tax and social contribution Social Contribuition Income Tax Deferred income tax Deferred social contribution Deferred income tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity Net income SHARES OUTSTANDING EX-TREASURY STOCK (in units) NET INCOME PER SHARE (Reais) NET LOSS PER SHARE (Reais) 7 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 04.01  STATEMENTS OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian reais  R$) 1 - Code 2 - Description 3 - 04/01/2010 to 06/30/2010 4 - 01/01/2010 to 06/30/2010 5 - 04/01/2009 to 06/30/2009 6 - 01/01/2009 to 06/30/2009 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Noncontrolling interest 0 0 0 0 Depreciation and amortization Reserve for contingencies 0 0 Interest and monetary and exchange restatement Equity in subsidiaries Loss on the noncurrent assets disposal 0 0 Variation on assets and liabilities Dividend and interest on shareholders equity received Recoverable taxes Escrow deposits Other operating assets 69 Suppliers Other taxes and social contributions 59 33 Interest on debts - paid 0 1 Other operating liabilities Other 0 0 0 0 Net cash in investing activities Decrease of capital in subsidiaries 0 0 0 Acquisition of property, plant and equipment 0 0 Financial investments Acquisition of intangible assets  other 0 0 Sale of noncurrent assets 0 0 0 Advances for future capital increase Intercompany loans with subsidiaries and associated companies Other 72 73 0 0 Net cash in financing activities Loans, financing and debentures obtained 0 0 0 0 Payment of loans, financing and debentures (principal), net of derivatives 0 0 Dividend and interest on shareholders equity paid Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 8 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 05.01 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM APRIL 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 Dividend 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 9 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 Final balance 16 0 0 10 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 05.02 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 Dividend 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 11 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 Final balance 16 0 0 12 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 08.01  CONSOLIDATED BALANCE SHEET  ASSETS (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3  06/30/2010 4  03/31/2010 1 Total assets Current assets Cash and cash equivalents Credits Accounts receivable Consumers, concessionaires and licensees Allowance for doubtful accounts Other credits Financial investments Recoverable taxes Deferred taxes Deferred tariff cost variations Prepaid expenses Derivatives Materials and supplies Other Noncurrent assets Long-term assets Other credits Consumers, concessionaires and licensees Financial investments Recoverable taxes Deferred taxes Deferred tariff cost variations Prepaid expenses Escrow deposits Derivatives Related parties 0 0 Associated companies 0 0 Subsidiaries 0 0 Other related parties 0 0 Other Permanent assets Investments Associated companies 0 0 Interest in subsidiaries 0 0 Other investments Permanent equity interests  negative goodwill Property, plant and equipment Intangible assets Deferred charges 13 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 08.02  CONSOLIDATED BALANCE SHEET  LIABILITIES AND SHAREHOLDRES EQUITY (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3  06/30/2010 4  03/31/2010 2 Total liabilities Current liabilities Loans and financing Accrued interest on debts Loans and financing Debentures Accrued interest on debentures Debentures Suppliers Taxes and social contributions payable Dividends and interest on equity Reserves 0 0 Related parties 0 0 Other Employee pension plans Regulatory charges Accrued liabilities Deferred tariff gain variations Deferred tax debts Derivatives 0 Other Noncurrent liabilities Long-Term liabilities Loans and financing Accrued Interest on debts Loans and financing Debentures Reserves Reserve for contingencies Related parties 0 0 Advance for future capital increase 0 0 Other Suppliers Employee pension plans Taxes and social contributions payable Deferred tax debts Deferred tariff gain variations Derivatives Other Deferred revenue 0 0 Noncontrolling shareholders interest Shareholders equity Capital Capital reserves 16 16 Revaluation reserves 0 0 Own assets 0 0 Subsidiary/associated companies 0 0 Profit reserves Legal 0 0 Statutory 0 0 For contingencies 0 0 Unrealized profits 0 0 Profit retention Special reserve for undistributed dividends 0 0 Other revenue reserves 0 0 Equity valuation adjustments 0 0 Adjustment of financial investments 0 0 Adjustment of cumulative translation 0 0 Adjustment of business combinations 0 0 Accumulated profit or loss Advance for future capital increase 0 0 14 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 09.01  CONSOLIDATED INCOME STATEMENT (in thousands of Brazilian reais  R$) 1  Code 2 - Description 3 - 04/01/2010 to 06/30/2010 4 - 01/01/2010 to 06/30/2010 5 - 04/01/2009 to 06/30/2009 6 - 01/01/2009 to 06/30/2009 Operating revenues Deductions from operating revenues ICMS (State VAT) PIS (Tax on Revenue) COFINS (Tax on Revenue) ISS (Tax on Service Revenue) Global reversal reserve  RGR Fuel consumption account - CCC Energy development account - CDE Research and Development and Energy Efficiency Programs PROINFA Emergency Charges (ECE/EAEE) 0 7 7 Net operating revenues Cost of electric energy services Electric energy purchased for resale Electric energy network usage charges Personnel Employee pension plans Material Outsourced services Depreciation and amortization Other Cost of services rendered to third parties Gross operating income Operating income (expense) Sales and marketing General and administrative Financial income (expense) Financial income Financial expenses Financial expenses 0 0 Interest on Shareholders Equity 0 0 Other operating income 0 0 0 0 Other operating expenses Amortization of intangible asset of concession Other operating expense Equity in subsidiaries 0 0 0 0 Operating income Nonoperating income (expense) 0 0 0 0 Nonoperating income 0 0 0 0 Nonoperating expense 0 0 0 0 Income before taxes on income and profit sharing Income tax and social contribution Social contribution Income tax Deferred income tax and social contribution Social contribution Income tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity 0 0 Noncontrolling shareholders interest Net income SHARES OUTSTANDING EX-TREASURY STOCK (units) NET INCOME PER SHARE (Reais) LOSS PER SHARE (Reais) 15 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 10.01  CONSOLIDATED STATEMENTS OF CASH FLOW  Indirect method (in thousands of Brazilian reais  R$) 1 - Code 2 - Description 3  04/01/2010 to 06/30/2010 4  01/01/2010 to 06/30/2010 5  04/01/2009 to 06/30/2009 6  01/01/2009 to 06/30/2009 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Interest of noncontrolling shareholders Depreciation and amortization Reserve for contingencies Interest and monetary and exchange restatement Gain / (loss) on pension plan Equity in subsidiaries 0 0 0 0 Losses on disposal of noncurrent assets Deferred taxes - PIS and COFINS Variation on assets and liabilities Consumers, Concessionaires and Licensees Recoverable Taxes Deferred Tariff Costs Variations Escrow deposits Overcontracting Other operating assets Suppliers Taxes and social contributions paid Other taxes and social contributions Deferred Tariff Gains Variations Employee Pension Plans Interest paid on debt Regulatory Charges Overcontracting Other operating liabilities Other 0 0 0 0 Net cash in investing activities Acquisition of Interest in subsidiaries Addition to property, plant and equipment Financial investments Increase of special obligations Acquisition of intangible assets  other Sale of noncurrent assets Other Net cash in financing activities Loans, financing and debentures obtained Payments of Loans, financing and debentures , net of derivatives Dividend and interest on shareholders equity paid Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 16 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 11.01  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM APRIL 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 Dividend 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 Final balance 16 0 0 17 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 11.02  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 Dividend 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 Final balance 16 0 0 18 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 06.01  NOTES TO THE INTERIM FINANCIAL STATEMENTS CPFL ENERGIA S.A. NOTES TO THE INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2010 (Amounts stated in thousands of Brazilian reais, except where otherwise indicated) ( 1 ) OPERATIONS CPFL Energia S.A. (CPFL Energia or Company) is a publicly quoted corporation incorporated for the principal purpose of acting as a holding company, participating in the capital of other companies primarily dedicated to electric energy distribution, generation and sales activities. The Company has direct and indirect interests in the following subsidiaries, allocated by line of business: June 30, 2010 March 31, 2010 Subsidiary Consolidation Method Equity Interest - % Equity Interest - % Direct Indirect Direct Indirect Energy Distribution Companhia Paulista de Força e Luz ("CPFL Paulista") Full 100.00 - 100.00 - Companhia Piratininga de Força e Luz ("CPFL Piratininga") Full 100.00 - 100.00 - Companhia Luz e Força Santa Cruz ("CPFL Santa Cruz") Full 100.00 - 99.99 - Rio Grande Energia S.A. ("RGE") Full 100.00 - 100.00 - Companhia Leste Paulista de Energia ("CPFL Leste Paulista") Full 100.00 - 95.92 - Companhia Jaguari de Energia ("CPFL Jaguari") Full 100.00 - 87.27 - Companhia Sul Paulista de Energia ("CPFL Sul Paulista") Full 100.00 - 86.73 - Companhia Luz e Força de Mococa ("CPFL Mococa") Full 100.00 - 86.73 - Energy Generation CPFL Geração de Energia S.A. ("CPFL Geração") Full 100.00 - 100.00 - CPFL Sul Centrais Elétricas Ltda. ("CPFL Sul Centrais Elétricas") Full - 100.00 - 100.00 CPFL Bioenergia S.A. ("CPFL Bioenergia") Full - 100.00 - 100.00 CPFL Bio Formosa S.A. ("CPFL Bio Formosa") Full - 100.00 - 100.00 CPFL Bio Buriti S.A. ("CPFL Bio Buriti") Full - 100.00 - 100.00 CPFL Bio Ipê S.A. ("CPFL Bio Ipê") Full - 100.00 - 100.00 CPFL Bio Pedra S.A. ("CPFL Bio Pedra") Full - 100.00 - 100.00 Paulista Lajeado Energia S.A. ("Paulista Lajeado") Full - 52.34 - 52.34 Santa Clara I Energias Renováveis Ltda. ("Santa Clara I") Full - 100.00 - 100.00 Santa Clara II Energias Renováveis Ltda. ("Santa Clara II") Full - 100.00 - 100.00 Santa Clara III Energias Renováveis Ltda. ("Santa Clara III") Full - 100.00 - 100.00 Santa Clara IV Energias Renováveis Ltda. ("Santa Clara IV") Full - 100.00 - 100.00 Santa Clara V Energias Renováveis Ltda. ("Santa Clara V") Full - 100.00 - 100.00 Santa Clara VI Energias Renováveis Ltda. ("Santa Clara VI") Full - 100.00 - 100.00 Eurus VI Energias Renováveis Ltda. ("Eurus VI") Full - 100.00 - 100.00 BAESA - Energética Barra Grande S.A. ("BAESA") Proportionate - 25.01 - 25.01 Campos Novos Energia S.A. ("ENERCAN") Proportionate - 48.72 - 48.72 CERAN - Companhia Energética Rio das Antas ("CERAN") Proportionate - 65.00 - 65.00 Foz do Chapecó Energia S.A. ("Foz do Chapecó") Proportionate - 51.00 - 51.00 Centrais Elétricas da Paraíba S.A.- EPASA ("EPASA") Proportionate - 51.00 - 51.00 Energy Commercialization and Services CPFL Comercialização Brasil S.A. ("CPFL Brasil") Full 100.00 - 100.00 - Clion Assessoria e Comercialização de Energia Elétrica Ltda. ("CPFL Meridional") Full - 100.00 - 100.00 CPFL Comercialização Cone Sul S.A. ("CPFL Cone Sul") Full - 100.00 - 100.00 Sul Geradora Participações S.A. ("Sul Geradora") Full - 99.95 - 99.95 CPFL Planalto Ltda. ("CPFL Planalto") Full 100.00 - 100.00 - CPFL Atende Centro de Contatos e Atendimento Ltda. ("CPFL Atende") Full 100.00 - 100.00 - CPFL Serviços, Equipamentos, Industria e Comércio S.A. ("CPFL Serviços") Full 100.00 - 87.82 - Holding Company Chumpitaz Participações S.A. ("Chumpitaz") Full 100.00 - 100.00 - CPFL Jaguariuna S.A. ("CPFL Jaguariuna") Full 100.00 - 100.00 - Companhia Jaguari de Geração de Energia ("Jaguari Geração") Full 100.00 - 87.34 - Chapecoense Geração S.A. ("Chapecoense") Proportionate - 51.00 - 51.00 19 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 2 ) PRESENTATION OF THE INTERIM FINANCIAL STATEMENTS The individual (Parent Company) and consolidated quarterly financial statements are presented in thousands of Brazilian reais, except where otherwise indicated, and were prepared in accordance with (i) generally accepted accounting principles in Brazil, and the standards published by the Brazilian Securities Commission (CVM) applicable to quarterly financial statements, having fully complied with all the concepts introduced by Law nº 11,638/07 and Law 11,941/09 and (ii) the Accounting Manual of the Public Electric Energy Service and other regulations laid down by ANEEL. The Company and its subsidiaries opted to apply Article 1 of CVM Decision nº 603/09, which allows publicly-held companies to present their 2010 Quarterly Financial Statements  ITR in accordance with the accounting standards in force as of December 31, 2009, without yet reflecting the full effects of the process of adjustment to international accounting standards. Accordingly, the accounting practices and criteria adopted in preparation of these quarterly financial statements are consistent with those followed in preparing the Financial Statements at December 31, 2009, and should therefore be analyzed as a whole. The main changes in accounting practices to be introduced by the Pronouncements, Interpretations and Guidelines issued by the Brazilian Accounting Pronouncements Committee (Comitê de Pronunciamentos Contábeis CPC) and approved by the Brazilian Securities Commission - CVM in 2009 are currently being analyzed by the Company and its subsidiaries, while awaiting market decisions as to the application of certain standards. However, the preliminary results of this analysis indicate that the standards that will have the greatest impact on the Financial Statements are: i. ICPC 01  Concession Contracts: This Interpretation defines the form of accounting for the assets of concessions when certain conditions are met. The Companys preliminary understanding is that this Interpretation is applicable to the concessions relating to electric energy distribution services. The most likely impact on the Financial Statements will be the transfer of the balances of Fixed Assets and Special Obligations to (a) the Intangible Asset in relation to the right to charge consumers a tariff (right to exploit the concession), and/or (b) recording of a Financial Asset, representing the Companys unconditional right to receive payment. Due to the complexity of these changes, the Company and its subsidiaries are evaluating the impacts of applying the Interpretation in their Financial Statements; they have also taken part in discussions and debates with other agents from the electric energy sector, regulatory bodies and class associations. ii. CPC 26  Presentation of the Financial Statements: This Pronouncement establishes guidelines and minimum requirements for structure, content and presentation of the financial statements. The Company and its subsidiaries are examining any possible impacts of this Pronouncement, particularly as regards changes in individual accounting statements, such as, for example, the inclusion of Other Comprehensive Income in the Income Statement and the Statement of Changes in Shareholders Equity and separating the participation of controlling shareholders from that of noncontrolling shareholders in these statements. iii. CPC 27  Fixed Assets: This Pronouncement establishes the main points to be considered in accounting for a fixed asset, including the composition of the costs and methods permitted for calculating depreciation. The Company and its subsidiaries are also analyzing ICPC Interpretation 10 Interpretation regarding Initial Adoption of Technical Pronouncements CPCs 27, 28, 37 e 43 to the Fixed Assets and Investment Properties and the possible impacts on the balance of Fixed Assets at the transition date. 20 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 iv. CPC 33  Employee Benefits: This Pronouncement concerns accounting for and disclosure of the benefits granted to employees. Due to the complexity of the accounting procedures defined in this regulation, the Company and its subsidiaries are analyzing the best alternative accounting methods, as required by the Pronouncement. v. CPC 18  Investment in Associated and Subsidiary Companies and CPC 19  Joint Ventures: these Pronouncements deal with the classification and subsequent recording of the permanent corporate interests held by an entity. Certain of our ventures which, under the current rules, are regarded as Joint Ventures and accordingly consolidated proportionally, may need to be registered as Associated Companies, and their income recorded by the equity accounting method. As mentioned above, due to the uncertainties as to the application of certain standards, reliable estimates of the impacts are at present impracticable. 2.1 Consolidation Principles The consolidated quarterly financial statements include the balances and transactions of the Company and its subsidiaries. The asset, liability, income and expense balances were fully consolidated. Prior to consolidation into the Company's financial statements, the financial statements of CPFL Geração, CPFL Brasil and CPFL Jaguari Geração are consolidated with those of their subsidiaries, fully or proportionally (in the case of jointly-controlled subsidiaries). The portion relating to the noncontrolling shareholders is stated separately in liabilities and income statements for the periods presented. All significant intercompany balances and transactions have been eliminated. 21 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 3 ) REGULATORY ASSETS AND LIABILITIES Consolidated June 30, 2010 March 31, 2010 Current Noncurrent Total Current Noncurrent Total Assets Consumers, Concessionaires and Licensees (note 5) Free energy 3,673 - 3,673 3,594 23 3,617 Discounts TUSD (*) and Irrigation 15,453 6,658 22,111 11,990 4,838 16,828 19,126 6,658 25,784 15,584 4,861 20,445 Deferred Costs Variations Parcel "A" 999 - 999 1,333 - 1,333 CVA (**) 225,091 46,645 271,736 335,976 30,765 366,741 226,090 46,645 272,735 337,309 30,765 368,074 Prepaid Expenses (note 9) Increase in PIS and COFINS - - - 259 - 259 Overcontracting 51,844 2,188 54,032 68,353 2,399 70,752 Low income consumers' subsidy - Losses 26,094 37,816 63,910 21,642 35,807 57,449 Neutrality of the sector charges 374 523 897 483 - 483 Tariff adjustment 30,560 - 30,560 - - - Other financial components 55,694 3,048 58,742 29,202 6,523 35,725 164,566 43,575 208,141 119,939 44,729 164,668 Liabilities Suppliers (note 17) Free energy - - Deferred Gains Variations Parcel "A" CVA Other Accounts Payable (note 22) Tariff review - - Discounts TUSD and Irrigation Tariff adjustment - - Increase in PIS and COFINS - Overcontracting Low income consumers' subsidy - Gains - - Neutrality of the sector charges Other financial components Total net (*) Network Usage Charge - TUSD (**) Deferred Tariff Costs and Gains Variations from Parcel "A" itens - ("CVA") a) Rationing (RTE, Free Energy and Parcel A) At the end of 2001, as a result of the Emergency Program for the Reduction of Electric Energy Consumption, in effect between June 2001 and February 2002, the generators, the power distributors and the Federal Government signed the "Overall Agreement for the Electric Energy Sector". This agreement introduced, as a mechanism by which to reimburse the energy sector for the losses incurred as a result of this program, an Extraordinary Tariff Increase of 2.9% on energy supplied to residential consumers (except those regarded as "low income consumers") rural consumers and for public lighting, and 7.9% for all other consumers. 22 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 This adjustment was used to offset the following regulatory assets resulting from the rationing. As of June 30, 2010, these assets recorded by the subsidiaries are as follows: a.1) Electric energy from Independent Suppliers (Free Energy) Free Energy corresponds to the energy produced and made available to the consumer market during the rationing period by the generators, independent producers and own-power producers of energy. The distribution utilities collected the funds from the consumer through the extraordinary tariff adjustment and passed them on to the suppliers of electric energy, according to percentages established for each concessionaire. Accordingly, a regulatory asset and liability were recorded and these amounts restated in accordance with ANEELs instructions. On December 15, 2009, ANEEL issued Regulatory Resolution nº 387/2009 which establishes a new method for calculating the outstanding balances of Loss of Revenue and Free Energy after expiry of the RTE charge, with the objective of ensuring fairness to generators and distributors of electric energy as regards the calculation of the losses resulting from the collection of RTE from the final consumer. On the basis of this new calculation, the subsidiaries CPFL Paulista, CPFL Piratininga and CPFL Sul Paulista increased, in 2009, the liability relating to free energy by R$ 32,592. In the quarter ending March 31, 2010, the subsidiaries CPFL Paulista and CPFL Piratininga recorded additional adjustments of R$48 and R$2,479 as Other Operating Expenses, in respect of the principal. Using the same methodology, the subsidiaries CPFL Jaguari and CPFL Santa Cruz recorded assets of R$ 3,244 in 2009. After these adjustments and the amortization and restatement for the period, the net balance at June 30, 2010 stood at R$63,874 (R$ 62,460 as of March 31, 2010). The results of the new calculation were sent to ANEEL, which published Dispatch No. 1,450 on May 19, 2010, requesting reconciliation of the free energy figures from the distributors and generators. ANEEL will issue a final dispatch, which will serve as the basis for the financial settlement to be made with the generators. a.2) Parcel A Corresponds to the variation in the non-manageable costs representing Parcel "A" of the concession contracts, between January 1 and October 25, 2001. In the case of the subsidiaries CPFL Paulista, CPFL Piratininga, CPFL Santa Cruz, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari and RGE, the balances of Parcel A were totally amortized in November 2009, May 2008, November 2007, September 2005, March 2007, August 2005 and July 2004, respectively. In view of the need for billing to cover the full monthly cycle, the subsidiaries CPFL Paulista, CPFL Sul Paulista, CPFL Leste Paulista and CPFL Mococa charged more than the balances due, and the reimbursement of these amounts has been taken into consideration in the next tariff adjustments. As of June 30, 2010, the net liability to consumers stood at R$ 33,339 (R$ 44,439 as of March 31, 2010). b) Tariff Review and Tariff Adjustment b.1) 2 nd cycle of Tariff Review 23 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ANEEL provisionally established the tariff adjustment and the financial components for the tariff review on February 3, 2008 for the subsidiaries CPFL Santa Cruz, CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista and CPFL Sul Paulista, on April 8, 2008 for the subsidiary CPFL Paulista, on April 19, 2008 for RGE and on October 23, 2007 for the subsidiary CPFL Piratininga. In the case of all the companies, the provisional nature of the tariff review is due to the Reference Company and the Xe factor. Additionally, the remuneration bases of the subsidiaries RGE and CPFL Santa Cruz were also on a provisional basis, while the financial component for the subsidiaries CPFL Paulista and CPFL Piratininga were linked to overcontracting. The final approval occurred in the subsequent tariff adjustments, when ANEEL recalculated the adjustments and decided to reposition the tariff review of the distributors. As a result, the distributors recognized regulatory liabilities totaling R$ 165,707 between 2008 and 2009, in respect of amounts that are already being refunded to consumers. This repositioning caused a negative impact of R$ 32,529 in the first quarter of 2009, mainly as a result of the liabilities recorded for RGE and CPFL Paulista, amounting to R$ 22,428 and R$ 11,979, respectively, and in the 3rd quarter it caused an adverse impact of R$ 90,721 (pro-rata as of September 30, 2009 of the amount relating to two tariff periods of R$ 93,540), as a result of the liabilities recorded for CPFL Piratininga b.2) Tariff Adjustment 2009 and 2010 The 2009 and 2010 tariff adjustments for the distribution subsidiaries that impacted the result for the quarter ended June 30, 2010 are as follows: Tariff Adjustment 2009 (IRT 2009): CPFL Santa Cruz CPFL Jaguari CPFL Mococa CPFL Leste Paulista CPFL Sul Paulista CPFL Paulista RGE CPFL Piratininga Verified Revenue 192,302 77,004 47,999 73,724 87,327 4,640,667 1,902,839 2,267,755 Sector Charges 23,419 13,993 5,932 9,573 13,090 690,911 222,227 341,928 Purchase of ElectricEnergy 97,221 41,213 23,441 29,413 42,637 2,793,363 1,089,099 1,098,860 Energy Transmission 19,238 9,647 5,594 8,727 11,092 425,052 201,789 266,754 Parcel A 139,878 64,853 34,967 47,713 66,819 3,909,326 1,513,115 1,707,542 Parcel B 72,974 20,626 18,083 33,810 30,810 1,361,615 588,468 623,920 Income Required (Parc. A + B) 212,852 85,479 53,050 81,523 97,629 5,270,941 2,101,583 2,331,462 Financial Components 28,530 300 351 1,924 402,812 178,722 73,878 CVA 5,310 1,735 1,305 1,306 232,828 113,340 110,116 Overcontracting 9 - 28,125 7,865 Advances 25,375 126 422 1,527 399 117,093 138,013 41,809 Low income subsidy - 33,047 1,519 1,090 Discounts on TUSD and Irrigation Subsidy - 22 852 43 6,122 1,625 3,010 Connection and Frontier Charges / CUSD 2,358 3,932 357 Tariff review recalculation - 2008 Provision Subsidy for Cooperatives - 4,417 CCEAR exposure - Other 2,290 Financial Repositioning 10.69% 11.01% 10.52% 10.58% 11.80% 13.58% 10.44% 2.81% Financial Components 13.40% 0.35% 0.66% 2.36% -0.16% 7.64% 8.50% 3.17% Total Repositioning 24.09% 11.36% 11.18% 12.94% 11.64% 21.22% 18.95% 5.98% XFactor 1.05% 2.81% 1.14% 1.44% 1.43% 1.19% 0.18% -1.36% Effect perceived by consumers (*) 11.85% 9.40% 5.59% 10.61% 10.23% 21.56% 3.43% -2.12% Ratification Resolution - ANEEL 770/2009 767/2009 768/2009 771/2009 769/2009 795/2009 810/2009 896/2009 Tariff review date Feb 3, 2009 Feb 3, 2009 Feb 3, 2009 Feb 3, 2009 Feb 3, 2009 Apr 8, 2009 Apr 19, 2009 Oct 23, 2009 (*)The average effect perceived by consumers, as a result of removal from the tariff base of the financial components added in the previous tariff adjustment. 24 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Tariff Adjustment 2010 (IRT 2010): CPFL Santa Cruz CPFL Jaguari CPFL Mococa CPFL Leste Paulista CPFL Sul Paulista CPFL Paulista RGE Verified Revenue 221,437 88,633 56,218 91,434 101,099 5,427,276 2,147,707 Sector Charges 31,038 18,405 7,646 11,843 16,653 916,487 286,131 Purchase of Electric Energy 93,597 41,422 23,124 11,730 41,132 2,663,385 1,057,095 Energy Transmission 25,155 12,919 7,356 27,784 14,641 505,917 224,595 Parcel A 149,790 72,746 38,126 51,357 72,426 4,085,789 1,567,821 Parcel B 75,845 21,036 20,425 34,301 33,026 1,425,548 616,742 Income Required (Parc. A + B) 225,635 93,782 58,551 85,658 105,452 5,511,337 2,184,563 Financial Components 18,485 (608) (101) (5,904) 1,432 63,508 232,719 Advances 23,504 124 374 1,223 1,644 130,359 161,669 Financial adjustment previous tariff adjustment (247) (110) (123) 137 (14,225) 22,174 Financial adjustment TUSD-G - (11,747) (5,236) Additional R&D financial adjustment - 4,242 3,023 CVA (1,851) (299) (154) (2,534) 120 (89,180) (36,189) Discounts on TUSD and Irrigation Subsidy - (101) (115) 544 2,062 11,319 Discounts for Cooperatives - 3,365 35,898 Connection and Frontier Charges/CUSD 122 (49) (178) (112) 6,870 - Parcel "A" liability to be offset - (43,956) - Neutrality of Sector Charges - (1,628) (2,716) Recovery of subsidies 2,478 91 262 234 277 - 9,546 Overcontracting (1,591) (418) (274) (922) (349) 67,619 28,314 Other components (3,565) 19 (49) (3,489) (829) 9,727 4,917 Financial Repositioning 1.90% 5.81% 4.15% -6.32% 4.30% 1.55% 1.72% Financial Components 8.19% -0.65% -0.17% -6.89% 1.36% 1.15% 10.65% Total Repositioning 10.09% 5.16% 3.98% -13.21% 5.66% 2.70% 12.37% X Factor -2.15% -0.34% -2.33% -1.12% -1.30% 0.08% -0.68% Effect perceived by consumers (*) -2.53% 3.67% 3.24% -8.47% 4.94% -5.69% 3.96% Ratification Resolution - ANEEL 935/2010 937/2010 936/2010 939/2010 933/2010 961/2010 1009/2010 Tariff review date Feb 3, 2010 Feb 3, 2010 Feb 3, 2010 Feb 3, 2010 Feb 3, 2010 Apr 8, 2010 June 19, 2010 On account of the process of approval of the financial components in the tariff adjustment, the following main adjustments were recorded in the first quarter of 2010 by CPFL Paulista: A regulatory asset of R$ 5,314 in respect of recalculation of energy overcontracting in 2008 and a regulatory liability of R$ 14,225 in respect of adjustment of the financial components (CVA and other regulatory assets and liabilities) overestimated by ANEEL in 2008. On March 30, 2010, in Ratification Resolution nº 957, ANEEL changed the contractual date for the tariff adjustment and review of the subsidiary RGE, and extended the effective term of this concessionaires electric energy tariffs, stated in ratification resolution 810/2009, to June 18, 2010. This change was proposed by ANEEL in order for RGE's adjustment to be made on a more suitable date in the annual tariff adjustment calendar, to align the date of RGE's tariff adjustment in the annual tariff adjustment calendar with those of the concessionaires it supplies. 25 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 As such, as a result of the tariff adjustment, RGE recorded the following main adjustments in the second quarter of 2010: (i) a regulatory asset (composed of R$ 22,174 in respect of recalculation of the 2009 tariff adjustment as a result of ANEELs revision of the average pass-on price to be considered for energy purchases, and R$ 9,546, in respect of the increase in the subsidy to granted to the Cooperatives in the 2009 Tariff Adjustment; (ii) Subsidies Granted (Supplied, TUSD, Irrigation, Low Income Consumers) of R$ 8,169; and (iii) a liability in respect of the TUSD-G financial adjustment (R$ 5,236). c) Financial components c.1) Tariff review As mentioned in note 3b.1, the 2nd cycle of tariff reviews for distributors was finally ratified by ANEEL during 2009. As such, liabilities have been recorded relating to the reimbursements that are being made to consumers, and these will be amortized in the accounts until the next Tariff Adjustment for each distributor. c.2) Tariff Adjustment As mentioned in note 3b.2, in the tariff adjustments of 2009 and 2010, some distributors had financial components granted in order to adjust earlier tariff adjustments. As such, assets and liabilities were recorded that are being amortized in the accounts until the next Tariff Adjustment for each distributor. c.3) Discounts TUSD and Irrigation The subsidiaries record regulatory assets and liabilities for the special discounts applied on the TUSD to the free consumers, in respect of electric energy supplied from alternative sources and on the tariffs for energy supplied for irrigation and aquaculture. As tariff advances are granted in relation to the estimated discounts for the next tariff period, the difference between the forecast and the discount actually realized is recorded and offset in the next tariff adjustment. c.4) CVA Refers to the mechanism for offsetting the variations in unmanageable costs incurred by the electric energy distribution concessionaires. These variations are calculated in accordance with the difference between the expenses effectively incurred and the expenses estimated at the time of establishing the tariffs in the annual tariff adjustments. The amounts taken into consideration in the CVA are restated at the SELIC rate. The net balances of CVA assets and liabilities, separated by type and accrual period, are shown below: Consolidated June 30, 2010 March 31, 2010 Ratified Not Ratified Total Ratified Not Ratified Total Itaipu pass-through Electric energy costs 27,392 1,702 56,655 3,061 Proinfa 7,396 7,562 229 6,028 14,610 412 1,924 22,974 CCC 44,017 5,085 278 40,528 89,908 33,141 11,521 500 54,550 99,712 Transmission from Itaipu 2,276 433 5 600 3,314 1,952 952 9 1,219 4,132 Basic network 70,379 4,354 259 5,130 80,122 63,815 9,985 466 24,155 98,421 ESS 13,264 765 4,504 29,951 1,375 CDE 8,830 3,675 55 7,845 20,405 7,970 7,232 98 8,063 23,363 EER - Reserve energy charge 1,317 - - 8,115 9,432 2 - - 1,182 1,184 51,181 1,352 115,297 2,431 26 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 c.5) Increase in PIS and COFINS  Non-Cumulative Method Refers to the difference between PIS and COFINS costs calculated in accordance with the current legislation, as understood by the subsidiaries and those effectively incorporated in the tariff. In view of the taxation discussions involved, the subsidiaries conservatively opted to record in 2006 and 2007 a liability posted in Other Accounts Payable (note 22). In light of the fiscal discussions on this topic, in June 2010 the subsidiaries decided to reclassify these amounts to Provisions for Contingencies (note 21). c.6) Overcontracting Electric energy distribution concessionaires are obliged to guarantee 100% of their energy and power market through contracts approved, registered and ratified by ANEEL, and are also assured that costs or income derived from overcontracting will be passed on to the tariffs, limited to 3% of the energy load requirement. In relation to the 2009 Tariff Reviews of the subsidiaries CPFL Paulista and CPFL Piratininga, ANEEL regarding the transactions relating to the acquisition of electric energy in the CCEE, in 2008, as voluntary exposure, and therefore provisionally approved the amounts of R$ 32,006 and R$ 7,865, respectively, for CPFL Paulista and CPFL Piratininga, of the Overcontracting Asset, but did not recognize the other amounts of R$ 19,503 and R$ 52,302, originally recorded by the subsidiaries. While not agreeing with the Agency's position, the subsidiaries, conservatively, decided to reverse these amounts, crediting "Prepaid Expenses" and setting against "Costs - Cost of Electric Energy" (R$ 18,583 in the first quarter of 2009 and R$ 49,621 in the third quarter of 2009 and "Financial income" (R$ 920 in the first quarter of 2009 and R$ 2,681 in the third quarter of 2009). The amounts used in the tariff adjustments were provisionally adopted by ANEEL. On April 6, 2010, in Order nº 899, ANEEL acknowledged the Application for Reconsideration filed by the subsidiaries to resume the discussions on analysis of the merit of the involuntary nature of the exposure to the short-term market, in 2008. Accordingly, the subsidiaries will have an opportunity to present its explanations and prove the involuntary exposure. c.7) Low Income Consumers Subsidy Since the subsidies granted to consumers are to be identified as from the second cycle of tariff reviews, ANEEL decided that, whenever possible, part of this subsidy will be reimbursed through the tariff in the sphere of the concessionaire itself, by taking the financial component into account in the tariff. If it is not possible to make the full reimbursement through the tariff, CDE funds will be transferred to complement the subsidy. As tariff advances are made to cover in full the subsidies granted to consumers, the difference between the subsidy actually granted and the advance received is calculated monthly for accounting purposes and included in the next tariff adjustment. Law n o 12,212, of January 20, 2010, establishes the most recent guidelines for classification of consumers for the Social Electric Energy Tariff (Low Income). 27 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 The main change is that, under the new Law, consumers will be entitled to the Social Electric Energy Tariff (Low Income) if they are enrolled in the Sole Register for Federal Government Social (Cadastro Único para Programas Sociais do Governo Federal  CadÚnico), irrespective of their energy consumption. The Law establishes that ANEEL is to regulate (i) classification of new consumers within 180 days after enactment of the Law and (ii) the exclusion from the roster of beneficiaries of the Social Electric Energy Tariff of consumer units that will cease to be entitled as result of the Law within 24 months after its enactment. Accordingly, most general effects of the Law will only be felt after regulation by ANEEL. c.8) Neutrality of the Sector Charges On account of the Addendum to the Concession Contracts of the electric energy distributors, approved by the ANEEL Executive Board, which changed the tariff adjustment methodology in accordance with ANEEL Order nº 245, published in the Official Gazette of the Federal Executive on February 5, 2010, the sector charges will no longer affect the tariff. The monthly differences between the amounts billed and the amounts considered in the tariff adjustment will be recorded as regulatory assets and liabilities, bearing interest at the SELIC rate. c.9) Other financial components Mainly refers to CCEAR exposure, financial guarantees, subsidies to cooperatives and licensees and the TUSD G financial adjustment. 28 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Changes in regulatory assets and liabilities during the quarters ended June 30, 2010 and 2009 are shown in the tables below: Consolidated March 31, 2010 Operating reveue (note 24) Cost of electric energy services (note 25) Deductions from operating revenue Operating expense Cash Financial income (expense) June 30, 2010 Deferral Amort. Deferral Amort. Deferral Amort. Deferral Amort. Provision for losses Amort. Deferral Remuner. Transfer Free energy - Parcel "A" - 98 - 8,843 - 2,178 - Tariff review - 25,930 - Discounts TUSD and Irrigation 13,555 8,267 - 344 - 19,057 CVA - - 20,138 5,793 - 3,443 2,536 Increase in PIS and COFINS - 129,373 - Overcontracting 24,633 - 34 - 22 6,353 Low Income Consumers Subsidy 51,559 9,610 - 66 - 57,888 Neutrality of sector charges 633 - Tariff adjustment 28,367 1,005 - 4,836 - 19,678 Other financial components 18,306 27,390 1,960 - 249 684 - 1,500 23,857 Total net 54,283 14,749 7,753 - 232 668 3,443 129,262 Consolidated March 31, 2009 Operating reveue (note 24) Cost of electric energy services (note 25) Deductions from operating revenue Operating expense Cash Financial income (expense) June 30, 2009 Deferral Amort. Deferral Amort. Deferral Amort. Deferral Amort. Provision for losses Amort. Deferral Remuner. Free energy - 15 - Parcel "A" 167,563 - 790 - - - 130 - - - 4,593 102,784 Tariff review 15,213 - Discounts TUSD and Irrigation 24,602 - 15,222 CVA 498,992 - 7,239 295,904 Increase in PIS and COFINS - 387 Overcontracting 35,876 - - 51,055 - 235 83,763 Low Income Consumers Subsidy 70,229 11,552 - 64,741 Other financial components 30,411 - 1,579 5,490 - 229 - 116 - Total net 555,502 36,839 - 359 15 12,348 338,024 29 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 4 ) CASH AND CASH EQUIVALENTS Parent Company Consolidated June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Bank deposits 625 1,235 156,666 38,683 Short-term financial investments 70,347 216,723 1,218,433 1,646,019 Total 70,972 217,958 1,375,099 1,684,702 The short-term financial investments refer to short term operations with national financial institutions under normal market conditions and rates, with daily liquidity, low credit risk and average interest of 100% of the Interbank Deposit rate (CDI). ( 5 ) CONSUMERS, CONCESSIONAIRES AND LICENSEES In the consolidated financial statements, the balance derives mainly from the supply of electric energy. The following table shows the breakdown as of June 30 and March 31, 2010: Consolidated Past due Total Balances Coming due Up to 90 days More than 90 days June 30, 2010 March 31, 2010 Current Consumer Classes Residential 279,081 193,683 20,645 493,409 531,711 Industrial 206,831 65,865 43,782 316,478 263,479 Commercial 105,661 43,211 20,697 169,569 192,283 Rural 28,937 6,729 1,532 37,198 39,334 Public Administration 29,589 5,298 1,137 36,024 33,909 Public Lighting 24,305 2,646 17,006 43,957 35,439 Public Service 37,008 6,292 1,012 44,312 34,974 Billed 711,412 323,724 105,811 1,140,947 1,131,129 Unbilled 434,572 - - 434,572 476,447 Financing of Consumers' Debts 60,975 13,170 33,228 107,373 94,475 Regulatory assets (note 3) 19,126 - - 19,126 15,584 CCEE Transactions 21,073 - - 21,073 12,819 Concessionaires and Licensees 164,705 - - 164,705 158,258 Collection in process of classification 7,985 - - 7,985 Other 18,525 3,169 674 22,368 20,975 Total 1,438,373 340,063 139,713 1,918,149 1,882,494 Noncurrent Financing of Consumers' Debts 130,014 - - 130,014 137,986 Regulatory assets (note 3) 6,658 - - 6,658 4,861 CCEE Transactions 41,301 - - 41,301 41,301 Concessionaires and Licensees 21,327 - - 21,327 31,991 Total 199,300 - - 199,300 216,139 30 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Collection in process of Classification - The credit balance of R$ 27,193 at March 31, 2010 refers to amounts received where the accounts receivable had not been written off due to the implementation of the new billing system  CCS. ( 6 ) FINANCIAL INVESTMENTS In 2005, through a Private Credit Agreement, the Company acquired the credit arising from the Purchase and Sale of Electric Energy Agreement between Companhia Energética de São Paulo (CESP) (seller) and CPFL Brasil (purchaser), referring to the supply of energy for a period of 8 years. The amounts handed over by the Company to CESP will be settled by CPFL Brasil using the funds derived from the acquisition of energy produced by that company. As of June 30, 2010, the current assets balance of the parent company is R$ 40,209 (R$ 39,615 as of March 31, 2010), and the noncurrent assets balance is R$ 51,675 (R$ 57,338 as of March 31, 2010). The operation is subject to interest of 17.5% p.a., plus the annual variation of the IGP-M, and is amortized in monthly installments of amounts corresponding to the purchase of energy. ( 7 ) RECOVERABLE TAXES Parent Company Consolidated June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Current Social Contribution Prepayments - CSLL - - 365 336 Income Tax Prepayments - IRPJ - - 1,176 545 Social Contribution and Income Tax 44,245 42,983 83,901 82,239 Withholding Income Tax- IRRF 16,978 1,737 47,391 25,237 ICMS (State VAT) - - 64,071 41,247 PIS (Tax on Revenue) - - 4,208 4,025 COFINS (Tax on Revenue) 42 42 13,168 12,338 INSS (Social Security) - 1 882 1,144 Other - - 8,890 7,295 Total 61,265 44,763 224,052 174,406 Noncurrent Social Contribution Tax - CSLL - - 31,543 30,854 Income Tax - IRPJ - - 1,001 1,001 PIS (Tax on Revenue) 2,787 2,787 2,787 2,787 ICMS (State VAT) - - 78,424 68,814 Other - - 6,180 5,828 Total 2,787 2,787 119,935 109,284 ( 8 ) ALLOWANCE FOR DOUBTFUL ACCOUNTS 31 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated Balance at March 31, 2010 Additional Allowance Recorded Recovery of Revenue 13,805 Write-off of Accounts Receivable 13,098 Balance at June 30, 2010 ( 9 ) PREPAID EXPENSES Consolidated Current Noncurrent June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Regulatory assets - (note 3) 164,566 119,939 43,575 44,729 Other 29,708 25,414 4,745 5,713 Total 194,274 145,353 48,320 50,442 ( 10 ) DEFERRED TAXES 10.1- Composition of the tax credits: 32 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Parent Company Consolidated June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Social Contribution Credit on Tax Loss Carryforwards 40,179 42,048 47,525 50,240 Tax Benefit on Merged Goodwill - - 182,003 186,485 Temporarily Nondeductible Differences 69 112 66,947 71,193 Subtotal 40,248 42,160 296,475 307,918 Income Tax Credit on Tax Loss Carryforwards 122,357 128,552 126,152 132,347 Tax Benefit of Merged Goodwill - - 612,501 627,265 Temporarily Nondeductible Differences 2,739 2,808 185,961 197,691 Subtotal 125,096 131,360 924,614 957,303 PIS e COFINS credit on Temporarily Nondeductible Differences - - 1,905 1,626 Total 165,344 173,520 1,222,994 1,266,847 Current 16,320 16,320 163,501 163,148 Noncurrent 149,024 157,200 1,059,493 1,103,699 Total 165,344 173,520 1,222,994 1,266,847 The estimates of recovery of deferred tax credits recorded in noncurrent assets, derived from tax losses, negative bases, temporary non-deductible differences and tax benefit of merged goodwill, are based on projections of future income, approved by the Board of Directors and examined by the Fiscal Council. 10.2 - Tax Benefit on Merged Goodwill: The tax benefit on merged goodwill refers to the tax credit calculated on the merged goodwill on acquisition of permanent interests and is recorded in accordance with CVM Instructions nº 319/99 and nº 349/01. The benefit is realized in proportion to amortization of the merged goodwill, in accordance with the projected net income of the subsidiaries during the remaining term of the concession, as shown in Note14. 33 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated June 30, 2010 March 31, 2010 Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) CPFL Paulista 99,159 275,444 101,447 281,798 CPFL Piratininga 22,240 76,318 22,724 77,973 RGE 42,748 176,537 43,563 179,903 CPFL Santa Cruz 5,053 16,848 5,342 17,756 CPFL Leste Paulista 3,152 8,680 3,301 9,133 CPFL Sul Paulista 4,604 12,655 4,813 13,299 CPFL Jaguari 2,764 7,616 2,896 8,013 CPFL Mococa 1,798 4,940 1,884 5,208 CPFL Geração - 32,128 - 32,753 CPFL Serviços 485 1,335 515 1,429 Total 182,003 612,501 186,485 627,265 10.3  Accumulated balances on temporary nondeductible differences: Consolidated June 30, 2010 March 31, 2010 Social Contribution Tax (CSLL) Income Tax (IRPJ) PIS/COFINS Social Contribution Tax (CSLL) Income Tax (IRPJ) PIS/COFINS Reserve for Contingencies 19,252 53,651 - 11,762 32,791 - Pension Plan Expenses 3,555 10,875 - 3,823 11,619 - Allowance for Doubtful Accounts 7,302 20,291 - 6,837 18,993 - Free energy adjustment (note 3a.1) 3,492 9,698 - 3,351 9,307 - Research and Development and Energy Efficiency Programs 16,344 45,393 - 16,759 46,546 - Profit Sharing 1,700 5,415 - 2,666 8,153 - Differences in Depreciation Rates - RGE 9,551 26,530 - 9,679 26,886 - Regulatory liability - Increase in PIS and COFINS - - - 11,122 30,892 - Provision for overcontracting 933 2,593 878 933 2,593 878 Effects of Law nº 11,638/07 608 1,690 739 754 2,095 596 Other 4,210 9,825 288 3,507 7,816 152 Total 66,947 185,961 1,905 71,193 197,691 1,626 34 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 10.4 - Reconciliation of the amounts of income tax and social contribution reported in the quarters and half-years ended June 30, 2010 and 2009: Parent Company 2nd quarter 2010 1st quarter 2010 2nd quarter 2009 1st quarter 2009 Social Contribution Tax (CSLL) Income Tax(IRPJ) Social Contribution Tax (CSLL) Income Tax(IRPJ) Social Contribution Tax (CSLL) Income Tax(IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) Income before taxes 509,881 509,881 899,948 899,948 414,908 414,908 697,444 697,444 Adjustments to Reflect Effective Rate: - Equity on subsidiaries - Intangible asset (goodwill) amortization 28,946 36,878 57,891 72,240 30,330 37,186 60,660 74,374 - Other Permanent Additions, net 158 578 1,492 1,482 1,947 1,969 Calculation base 78,777 85,255 69,454 82,397 77,273 84,119 59,450 73,186 Statutory Tax Rate 9% 25% 9% 25% 9% 25% 9% 25% Tax Credit Result - Tax Credit Recorded (Not Recorded) 816 606 - - 1,674 2,505 - 9 Total Consolidated 2nd quarter 2010 1st quarter 2010 2nd quarter 2009 1st quarter 2009 Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) Income before taxes 600,704 600,704 1,215,996 1,215,996 455,058 455,058 908,776 908,776 Adjustments to Reflect Effective Rate: - Intangible asset (goodwill) amortization 28,946 37,281 57,891 72,686 30,330 37,585 60,660 75,171 - CMC Realization 2,951 - 6,141 - 3,536 - 7,079 - - Effect of Presumed Profit System - Other Permanent Additions (Exclusions), net 6,518 4,078 10,053 7,288 Calculation base 628,254 619,592 1,270,586 1,259,610 484,899 484,379 966,753 968,866 Statutory Tax Rate 9% 25% 9% 25% 9% 25% 9% 25% Tax Debit Result - Tax Credit Recorded (Not Recorded) 756 180 Total ( 11 ) OTHER CREDITS Consolidated Current Noncurrent June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Receivables from BAESA's shareholders 16,251 15,777 7,908 11,832 Advances - Fundação CESP 7,432 6,344 - - Advance to suppliers 16,091 9,642 - - Pledges, Funds and Tied Deposits 3,318 2,868 38,300 42,715 Fund Tied to Foreign Currency Loans - - 22,945 19,621 Orders in Progress 7,737 10,185 - - Services Rendered to Third Parties 57,893 46,931 - - Reimbursement RGR 4,830 4,817 1,611 1,611 Advance Energy Purchase Agreements 10,209 15,111 63,399 55,742 Lease 3,253 3,189 22,817 22,688 Collection Agreements 25,979 4,561 - - Other 35,022 35,599 9,317 8,831 Total 188,015 155,024 166,297 163,040 Collection Agreements  Refer to agreements entered into with local government authorities and companies to collect taxes and charges by means of the electricity bill and to later pass on the amounts collected relating to the public lighting contribution, newspapers, healthcare, home insurance, etc As from 2010, with the implementation of the new billing system  CCS, the subsidiaries changed how these are recorded (previously recorded based on the charges collected and now recorded based on billing), affecting both the records of accounts receivable and accounts payable (Note 22). 35 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 12 ) INVESTMENTS Parent Company Consolidated June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Permanent Equity Interests: At equity method 3,319,493 3,678,260 - - At cost method - - 117,744 117,686 Negative goodwill Goodwill 1,469,373 1,473,401 - - Total 4,776,038 5,138,833 104,916 104,858 12.1 - Permanent Equity Interests: The main information on the investments in direct permanent equity interests is as follows: June 30, 2010 June 30, 2010 March 31, 2010 2nd quarter 2010 2nd quarter 2009 Investment Number of (thousand) Shares held Capital Shareholders Equity Net Income Shareholders Equity Interest Equity in Subsidiaries CPFL Paulista 72,650 109,810 497,388 327,229 497,388 644,294 180,323 102,343 CPFL Piratininga 53,031,259 70,587 230,538 148,050 230,538 318,556 60,032 73,900 RGE 807,168 867,604 1,108,154 131,418 1,108,154 1,156,910 80,119 33,796 CPFL Santa Cruz 371,772 45,330 80,135 12,589 80,135 85,783 6,936 4,809 CPFL Leste Paulista 895,373 12,217 40,252 6,908 40,252 41,539 4,630 3,271 CPFL Jaguari 211,844 5,716 31,045 6,098 31,045 31,759 3,197 1,183 CPFL Sul Paulista 445,317 10,000 44,333 7,638 44,333 42,664 4,444 3,288 CPFL Mococa 116,989 9,850 29,936 5,072 29,936 28,015 3,248 1,883 CPFL Geração 205,487,716 1,039,618 1,209,765 134,256 1,209,765 1,220,333 70,917 95,307 CPFL Brasil 2,999 2,999 3,598 103,475 3,598 65,705 41,368 54,411 CPFL Atende (*) 1 1 CPFL Planalto (*) 630 630 630 5,394 630 3,208 2,815 1,627 CPFL Serviços 1,443,141 5,800 2,107 2,107 1,177 898 CPFL Jaguariuna 189,620 2,481 2,068 2,068 2,122 CPFL Jaguari Geração 40,072 40,108 41,436 3,556 41,436 37,481 1,941 2,018 Total 3,319,493 3,678,260 460,208 369,457 (*) Number of quotes The capital and shareholders' equity of the subsidiary Chumpitaz is R$ 100.00 (one hundred reais) At June 30, 2010 the parent company held 100% interest in the total capital of all of these subsidiaries a) Migration of noncontrolling shareholders in CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz to the equity of CPFL Energia The EGM/AGM of CPFL Energia held on April 26, 2010, approved the merger of all the shares held by the noncontrolling shareholders of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz with the equity of CPFL Energia and conversion of these companies into wholly-owned subsidiaries. This was carried out with the issue of 1,226,192 new common shares of CPFL Energia, resulting in an increase in Shareholders Equity of R$ 52,249, offset by R$ 17,393 relating to the increase of the holdings in these subsidiaries, and R$ 34,856 regarding the increase in intangible assets relating to concession rights (R$ 32,848) and goodwill (R$2,008). The exchange ratios were established based on economic reports. 36 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: March 31, 2010 12.2  Interest on Shareholders Equity and Dividends Receivable: Parent Company Dividend Interest on Shareholders Equity Total Subsidiaries June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 CPFL Paulista 462,308 255,308 12,683 12,683 474,991 267,991 CPFL Piratininga 191,134 169,938 5,879 12,002 197,013 181,940 RGE 173,962 91,391 30,044 30,045 204,006 121,436 CPFL Santa Cruz 23,687 17,332 2,043 2,044 25,730 19,376 CPFL Geração 146,775 121,936 29,503 29,072 176,278 151,008 CPFL Brasil 103,367 109,466 92 - 103,459 109,466 CPFL Leste Paulista 10,701 11,528 1,025 2,361 11,726 13,889 CPFL Sul Paulista 6,378 10,551 1,071 1,965 7,449 12,516 CPFL Jaguari 5,168 5,069 790 694 5,958 5,763 CPFL Mococa 9,252 5,047 1,376 639 10,628 5,686 CPFL Serviços 3,648 3,648 - - 3,648 3,648 CPFL Planalto 5,394 4,152 - - 5,394 4,152 CPFL Jaguari Geração 4,153 5,011 - - 4,153 5,011 Total 1,145,927 810,377 84,506 91,505 1,230,433 901,882 In the second quarter of 2010, the Company received R$ 493,015 in relation to dividends and interest on shareholders equity declared in 2009. In this quarter, the subsidiaries declared (i) R$ 737,698 as interim dividends, and (ii) R$98,669 (R$ 83,868 net of income tax retained at source) as interim interest on shareholders equity, both relating to earnings in the first 6 months of 2010. 12.3  Investment at cost Refers mainly to the participation of the indirect subsidiary Paulista Lajeado Energia S.A. of 5.94% in the total capital of Investco S/A, comprising 28,154 common shares and 18,529 preferred shares. This investment is recorded on a cost basis. Due to the participation of minority shareholders in the form of (i) preferred shares representing 39.69% of the total capital of Paulista Lajeado, and (ii) beneficiaries (founder-shares) which assign the right to 10% of net income before profit sharing, these effects, totaling R$ 75,425, were registered in the liabilities of the consolidated financial statements under Noncontrolling Shareholders Interest. 12.4  Goodwill The goodwill refers mainly to the acquisition of investments (right to operate the concessions). In the quarterly consolidated financial statements, these amounts are shown under Intangible Assets, as described in Note 14. 37 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 13 ) PROPERTY, PLANT AND EQUIPMENT Consolidated June 30, 2010 March 31, 2010 Historical Cost Accumulated Depreciation Net Value Net Value In Service - Distribution 8,698,726 4,243,172 4,151,900 - Generation 2,162,232 1,887,092 1,899,105 - Commercialization 163,362 83,903 85,590 - Administration 147,216 54,674 55,304 - Leased assets 943,351 667,756 673,493 12,114,887 6,936,597 6,865,392 In Progress - Distribution 455,522 - 455,522 380,842 - Generation 1,620,110 - 1,620,110 1,436,036 - Commercialization 33,710 - 33,710 13,623 - Administration 46,369 - 46,369 39,161 2,155,711 - 2,155,711 1,869,662 Subtotal 14,270,598 9,092,308 8,735,054 Special obligations linked to the concession Total 8,012,355 7,671,249 The average depreciation rate of the assets is 4.8% p.a. for the distributors and 2.6% p.a. for the generators. The balance of construction in progress in the generation segment mainly refers to work in progress on the projects of the operating subsidiaries and/or those under development, particularly the Foz do Chapecó and EPASA generation projects, with total property, plant and equipment of R$401,036 and R$ 457,050, respectively (R$1,224,529 and R$ 233,096, in proportion to the Companys participation). ( 14 ) INTANGIBLE ASSETS Parent Company Consolidated June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Intangible concession asset - - 2,124,918 2,138,273 Other intangible assets 6,380 4,410 404,692 387,028 Total 6,380 4,410 2,529,610 2,525,301 14.1 Breakdown of the Intangible Concession Asset 38 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated June 30, 2010 March 31, 2010 Annual amortization rate (*) Historical Cost Accumulated Amortization Net Value Net Value June 30, 2010 INTANGIBLE CONCESSION ASSET Intangible asset acquired, not merged Parent Company CPFL Paulista 304,861 (90,869) 213,992 218,965 5.93% CPFL Piratininga 39,065 (11,253) 27,812 28,416 6.19% CPFL Geração 54,555 (16,239) 38,316 39,107 5.83% RGE 3,150 (488) 2,662 2,714 6.53% CPFL Santa Cruz 9 - 9 - 19.75% CPFL Leste Paulista 3,333 (158) 3,175 - 18.83% CPFL Sul Paulista 7,288 (433) 6,855 - 18.03% CPFL Jaguari 5,212 (495) 4,717 - 19.13% CPFL Mococa 9,110 (252) 8,858 - 19.52% CPFL Jaguari Geração 7,896 (173) 7,723 - 8.74% 434,479 (120,360) 314,119 289,202 Subsidiaries CPFL Jaguariúna - ENERCAN 10,233 (1,961) 8,272 8,449 6.93% Barra Grande 3,081 (920) 2,161 2,206 5.92% Chapecoense 7,376 - 7,376 7,376 - EPASA 498 - 498 498 - Santa Clara I 4,571 - 4,571 4,571 - Santa Clara II 4,571 - 4,571 4,571 - Santa Clara III 4,571 - 4,571 4,571 - Santa Clara IV 4,571 - 4,571 4,571 - Santa Clara V 4,571 - 4,571 4,571 - Santa Clara VI 4,571 - 4,571 4,571 - Eurus VI 1,147 - 1,147 1,147 - Other 14,488 (10,870) 3,618 3,800 6.22% 64,249 (13,751) 50,498 50,902 Subtotal 498,728 (134,111) 364,617 340,104 Intangible asset acquired and merged  Deductible Subsidiaries RGE 1,120,266 (730,078) 390,188 394,927 3.76% CPFL Geração 426,450 (211,591) 214,859 219,042 6.22% Subtotal 1,546,716 (941,669) 605,047 613,969 Intangible asset acquired and merged  Reassessed Parent Company CPFL Paulista 1,074,026 (383,671) 690,355 706,282 5.93% CPFL Piratininga 115,762 (33,347) 82,415 84,205 6.19% RGE 310,128 (57,060) 253,068 257,953 6.33% CPFL Santa Cruz 61,685 (24,875) 36,810 38,827 13.07% CPFL Leste Paulista 27,034 (6,434) 20,600 21,646 15.48% CPFL Sul Paulista 38,168 (8,967) 29,201 30,646 15.14% CPFL Jaguari 23,600 (5,441) 18,159 19,089 15.76% CPFL Mococa 15,124 (3,743) 11,381 11,984 15.96% CPFL Jaguari Geração 15,275 (2,010) 13,265 13,568 7.94% 1,680,802 (525,548) 1,155,254 1,184,200 Total 3,726,246 (1,601,328) 2,124,918 2,138,273 (*) Relates to the proportionate rate for the amortized period 39 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 · Intangible assets  Concession The differences between the amount paid and the equity of acquired companies on the acquisition dates. Correspond to the parent companys future benefit of the right to exploit the concession and are classified as intangible assets with a fixed useful life, amortized in proportion to the concessionaires projected net income curves for the remaining term of the concession contract. The intangible concession assets are as follows: - Intangible assets acquired, not merged In the parent company, refer mainly to (i) the remaining goodwill on the acquisition of shares held by the noncontrolling shareholders of CPFL Geração in June 2005, CPFL Paulista and CPFL Piratininga in November 2005 and RGE in December 2007 and to (ii) the goodwill of R$ 32,848 generated on the merger in this quarter of all the shares held by the minority shareholders of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz (note 12). - Intangible assets acquired and merged  Deductible Relates to the goodwill on the acquisition of the subsidiaries that was merged with the respective net equities, without application of CVM Instructions nº 319/99 and nº 349/01, that is, without segregation of the amount corresponding to the tax benefit. - Intangible asset acquired and merged  Reassessed In order to comply with ANEEL instructions and avoid the goodwill amortization resulting from the merger of a parent company causing a negative impact on dividends paid to the shareholders, the subsidiaries applied the concepts of CVM Instructions nº 319/99 and nº 349/01 on the acquisition goodwill. A reserve was therefore recorded to adjust the goodwill, set against the equity reserves of the subsidiaries, so that the effect on the equity reflects the tax benefit of the merged goodwill. These changes affected the Company's investment in the subsidiaries, and in order to adjust this, non-deductible goodwill was recorded for tax purposes. 14.2 - Other Intangible assets The Other Intangible Assets balance comprises mainly software with a defined useful life, amortized at 20% p.a., and easement rights, with an indefinite useful life, recovery of which is analysed in accordance with CPC 01 Impairment of Assets. The changes in the balance of corporate interests in the quarter ended June 30, 2010 are as follows: 40 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated March 31, 2010 Addition Disposal Amortization June 30, 2010 Intangible asset acquired, not merged Historical cost 465,880 32,848 - - 498,728 Accumulated Amortization (125,776) - - (8,335) (134,111) 340,104 32,848 - (8,335) 364,617 Intangible asset acquired and merged  Deductible Historical cost 1,546,716 - - - 1,546,716 Accumulated Amortization (932,747) - - (8,922) (941,669) 613,969 - - (8,922) 605,047 Intangible asset acquired and merged  Reassessed Historical cost 1,680,802 - - - 1,680,802 Accumulated Amortization (496,602) - - (28,946) (525,548) 1,184,200 - - (28,946) 1,155,254 Subtotal 2,138,273 32,848 - (46,203) 2,124,918 Other intangible assets 387,028 24,773 (57) (7,052) 404,692 Total 2,525,301 57,621 (57) (53,255) 2,529,610 14.3 - Concession Agreements On signing their respective Concession Agreements, the jointly-controlled subsidiaries CERAN, ENERCAN, BAESA and Foz do Chapecó and the indirect subsidiary Paulista Lajeado assumed obligations to the Federal Government in relation to the granting of the concession, as Public Utilities. The liabilities are restated annually by the variation in the General Market Price Index  IGP-M. The subsidiaries record the grant amounts in expense, according to the contractual maturity dates. 41 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 15 ) INTEREST, LOANS AND FINANCING Consolidated June 30, 2010 March 31, 2010 Interest Current and Noncurrent Principal Total Interest Current and Noncurrent Principal Total Current Noncurrent Current Noncurrent At cost LOCAL CURRENCY BNDES - Power Increases 64 6,515 10,381 16,960 76 6,814 11,959 18,849 BNDES - Investment 10,035 304,767 2,295,489 2,610,291 10,488 325,095 2,322,434 2,658,017 BNDES - Purchase of assets 44 1,382 5,048 6,474 47 966 5,331 6,344 BNDES - Working Capital 664 21,773 130,786 153,223 233 4,172 45,887 50,292 Furnas Centrais Elétricas S.A. - 15,769 - 15,769 Financial Institutions 25,353 143,698 759,047 928,098 8,994 275,105 62,823 346,922 Other 565 21,487 27,198 49,250 558 22,404 29,056 52,018 Subtotal 36,725 499,622 3,227,949 3,764,296 20,396 650,325 2,477,490 3,148,211 FOREIGN CURRENCY IDB 265 3,943 51,144 55,352 271 3,814 51,571 55,656 Financial Institutions 491 4,055 46,087 50,633 1,215 4,009 47,566 52,790 Subtotal 756 7,998 97,231 105,985 1,486 7,823 99,137 108,446 Total at cost 37,481 507,620 3,325,180 3,870,281 21,882 658,148 2,576,627 3,256,657 At Fair Value FOREIGN CURRENCY Financial Institutions 5,560 - 414,201 419,761 77,229 653,835 388,925 1,119,989 Total 5,560 - 414,201 419,761 77,229 653,835 388,925 1,119,989 Total 43,041 507,620 3,739,381 4,290,042 99,111 1,311,983 2,965,552 4,376,646 42 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated At cost June 30, 2010 March 31, 2010 Remuneration Amortization Collateral Local currency BNDES - Power Increases CPFL Geração 16,937 18,793 TJLP + 3.1% to 4.3% p.a. 36 to 84 monthly installments from February 2003 to December 2008 Guarantee of CPFL Paulista and CPFL Energia CPFL Geração 23 56 UMBND + 4.0% p.a. 72 monthly installments from September 2004 Guarantee of CPFL Paulista and CPFL Energia BNDES - Investment CPFL Paulista - FINEM II 31,818 47,741 TJLP + 5.4% p.a. 48 monthly installments from January 2007 Guarantee of CPFL Energia and receivables CPFL Paulista - FINEM III 94,138 100,888 TJLP + 3.3% p.a. 72 monthly installments from January 2008 Guarantee of CPFL Energia and receivables CPFL Paulista - FINEM IV 221,943 234,312 TJLP + 3.28% to 3.4% p.a. 60 monthly installments from January 2010 Guarantee of CPFL Energia and receivables CPFL Paulista - FINAME 1,640 - Fixed rate 4.5% p.a 96 monthly installments from January 2012 Guarantee of CPFL Energia CPFL Piratininga - FINEM I 11,847 17,777 TJLP + 5.4%p.a. 48 monthly installments from January 2007 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM II 55,923 59,931 TJLP + 3.3%p.a. 72 monthly installments from January 2008 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM III 94,468 99,741 TJLP + 3.28% to 3.4% p.a. 60 monthly installments from January 2010 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINAME 649 - Fixed rate 4.5% p.a 96 monthly installments from January 2012 Guarantee of CPFL Energia RGE - FINEM III 56,055 61,678 TJLP + 5.0% p.a. 60 monthly installments from January 2008 Receivables / Reserve account RGE - FINEM IV 156,043 164,753 TJLP + 3.28 to 3.40% p.a. 60 monthly installments from January 2010 Receivables / Guarantee of CPFL Energia RGE - FINAME 1,655 - Fixed rate 4.5% p.a 96 monthly installments from January 2012 Guarantee of CPFL Energia CPFL Santa Cruz 9,390 9,320 TJLP + 2.00% to 2.90% p.a. 54 monthly installments from December 2010 Guarantee of CPFL Energia CPFL Mococa 3,018 3,018 TJLP + 2.9% p.a. 54 monthly installments from January 2011 Guarantee of CPFL Energia and receivables CPFL Jaguari 2,499 2,497 TJLP + 2.9% p.a. 54 monthly installments from December 2010 Guarantee of CPFL Energia and receivables CPFL Leste Paulista 3,261 2,022 TJLP + 2.9% p.a. 54 monthly installments from June 2011 Guarantee of CPFL Energia and receivables CPFL Sul Paulista 4,735 3,347 TJLP + 2.9% p.a. 54 monthly installments from June 2011 Guarantee of CPFL Energia and receivables BAESA 128,151 132,120 TJLP + 3.125% to 4.125%p.a. 144 monthly installments from September 2006 Pledge of shares, credit rights and revenue BAESA 27,462 27,882 UMBND + 3.125% p.a. (1) 144 monthly installments from November 2006 Pledge of shares, credit rights and revenue ENERCAN 290,520 298,901 TJLP + 4% p.a. 144 monthly installments from April 2007 Letters of Credit ENERCAN 18,195 18,459 UMBND + 4% p.a. 144 monthly installments from April 2007 Letters of Credit CERAN 259,980 265,696 TJLP + 5% p.a. 168 monthly installments from December 2005 Guarantee of CPFL Energia CERAN 39,521 40,018 UMBND + 5% p.a. (1) 168 monthly installments from February 2006 Guarantee of CPFL Energia CERAN 118,271 120,668 TJLP + 3.69% p.a. (Average of percentage) 168 monthly installments from November 2008 Guarantee of CPFL Energia Foz do Chapecó 920,263 901,115 TJLP + 2.49% to 2.95% p.a. 192 monthly installments from October 2011 Pledge of Shares, credit rights and those arising from the Concession, blocked income and guarantee of CPFL Energia CPFL Bioenergia 22,891 15,540 TJLP + 1.9% p.a. 144 monthly installments from June 2011 Trust property, credit rights and guarantee of CPFL Energia CPFL Bioenergia 35,955 30,593 Fixed rate 4.5% p.a 102 monthly installments from June 2011 Trust property, credit rights and guarantee of CPFL Energia BNDES - Other CPFL Brasil - Purchase of assets 6,474 6,344 TJLP + de 1.94% à 2.84% p.a. 36 monthly installments from May 2009 Linked to the asset acquired CPFL Piratininga - Working capital 51,635 50,292 TJLP + 5.0% (2) 24 monthly installments from February 2011 No guarantee CPFL Geração - FINEM - Working capital 50,479 - TJLP + 4.95% p.a. 24 monthly installments from February 2011 Guarantee of CPFL Energia CPFL Geração - FINAME - Working capital 51,109 - TJLP + 4.95% p.a. (3) 23 monthly installments from February 2011 Guarantee of CPFL Energia Furnas Centrais Elétricas S.A. CPFL Geração - 15,769 IGP-M + 10% p.a. 24 monthly installments from June 2008 Energy produced by plant Financial Institutions CPFL Paulista Banco do Brasil - Law 8727 37,409 38,410 IGP-M + 7.42% p.a. 240 monthly installments from May 1994 Receivables Banco do Brasil 104,628 - 107% of CDI 1 installment in April 2015 Guarantee of CPFL Energia CPFL Piratininga Banco Alfa - 50,000 105.1% of CDI 1 installment in April 2010 No guarantee CPFL Santa Cruz HSBC 42,719 41,681 CDI + 1.10% p.a. 1 installment in June 2011 Guarantee of CPFL Energia CPFL Geração Banco Itaú BBA 102,920 100,557 106.0% of CDI 1 installment in March 2011 Guarantee of CPFL Energia Banco Alfa - 99,485 105.1% of CDI 1 installment in April 2010 Guarantee of CPFL Energia Banco Brasil 625,865 - 107.0% of CDI 1 installment in April 2015 Guarantee of CPFL Energia CERAN Banco Bradesco 14,557 16,789 CDI + 2% p.a. 24 monthly installments from November 2008 No guarantee Other Eletrobrás CPFL Paulista 6,461 7,554 RGR + 6.0% to 9.0% p.a. Monthly installments until July 2016 Receivables/Promissory notes CPFL Piratininga 1,170 1,292 RGR + 6% p.a. Monthly installments until July 2016 Receivables/Promissory notes RGE 11,749 11,921 RGR + 6% p.a. Monthly installments until June 2020 Receivables/Promissory notes CPFL Santa Cruz 4,304 4,482 RGR + 6% p.a. Monthly installments until April 2018 Receivables/Promissory notes CPFL Leste Paulista 1,158 1,190 RGR + 6% p.a. Monthly installments until February 2022 Receivables/Promissory notes CPFL Sul Paulista 1,681 1,730 RGR + 6% p.a. Monthly installments until July 2018 Receivables/Promissory notes CPFL Jaguari 118 30 RGR + 6% p.a. Monthly installments until May 2017 Receivables/Promissory notes CPFL Mococa 434 430 RGR + 6% p.a. Monthly installments until February 2022 Receivables/Promissory notes Other 22,175 23,389 Local Currency - At cost 3,764,296 3,148,211 Foreign currency IBD - Enercan 55,352 55,656 US$ + Libor + 3.5% p.a. 49 quarterly installments from June 2007 Guarantee of CPFL Energia Financial Institutions CPFL Paulista (5) Debt Conversion Bond 4,300 5,363 US$ + Libor 6 months+ 0.875% p.a. 17 semiannual installments from April 2004 Revenue/Government SP guaranteed C-Bond 7,783 8,830 US$ + 8% p.a. 21 semiannual installments from April 2004 Revenue/Government SP guaranteed Discount Bond 15,756 15,717 US$ + Libor 6 months+ 0.8125% p.a. 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee PAR-Bond 22,794 22,880 US$ + 6% p.a. 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee Foreign currency - At cost 105,985 108,446 Total at cost 3,870,281 3,256,657 Foreign currency At fair Value Financial institution CPFL Paulista Banco do Brasil - 103,996 Yen + 5.7778% p.a. 1 installment in January 2011 No guarantee Banco ABN AMRO Real 419,761 392,651 Yen +1.49% p.a.(4) 1 installment in January 2012 No guarantee CPFL Geração Banco do Brasil - 104,141 Yen + 5.8% p.a. 1 installment in April 2010 Guarantee of CPFL Energia Banco do Brasil - 519,201 Yen + 2.5% to 5.8% p.a. 1 installment in January 2011 Guarantee of CPFL Energia Foreign currency - Fair value 419,761 1,119,989 Total - Consolidated 4,290,042 4,376,646 The subsdiaries hold swaps converting the local cost of currency variation to interest tax variation in reais, corresponding to (1) 169.0% of CDI (3) 106% of CDI (2) 106% to 106.5% of CDI (4) 104.98% of CDI (9) As certain assets are dollar indexed, a partial swap of R$ 30,841 was contracted, converting the currency variation to 112.9 % of the CDI. 43 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 As shown in the breakdown in the figures above, the Company and its subsidiaries, in compliance with CPC 14 Financial Instruments, classified their debts as (i) financial liabilities not measured at fair value (or measured at cost), and (ii) financial liabilities calculated at fair value through profit or loss. The objective of classification as financial liabilities measured at fair value is to compare the effects of recognition of income and expenses derived from marking to market the derivatives used as a hedge tied to the respective debts in order to obtain more relevant and consistent accounting information. The following figure provides additional information as to the cost value of the debts and the comparison with the respective fair values: June 30, 2010 Value at cost Fair value (accounting balance) Interest Principal Total Foreign currency Noncurrent At fair value CPFL Paulista Banco ABN AMRO Real 5,560 418,528 424,088 419,761 Total Foreign currency - Consolidated 5,560 418,528 424,088 419,761 The change in the fair value of this debt is recorded in the financial income (expense) of the subsidiaries. The gain obtained by marking this debt to market (R$ 4,327) is offset by the effect of R$8,020 obtained by marking to market the derivative financial instrument contracted as a hedge against exchange and interest variations (Note 28), generating a net loss of R$ 3,693. Main funding in the period: Local currency BNDES  Investment: FINEM IV (CPFL Paulista) - The subsidiary obtained approval for financing of R$ 345,990 from the BNDES in 2008, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System. No funds were released during this quarter and the remaining estimated balance of R$ 101,025 is scheduled for release by the end of 2010. FINEM III (CPFL Piratininga)  The subsidiary obtained approval for financing of R$ 155,178 from the BNDES in 2008, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System. No funds were received during this quarter and the remaining balance of R$ 50,733 is scheduled for release by of the end of 2010. 44 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 FINAME (CPFL Paulista)  The subsidiary obtained approval for financing of R$ 92,183 from the BNDES in 2009, part of a FINAME credit line to be used to acquire equipment for the Electricity System in 2010 and 2011. The subsidiary received R$ 1,637 in this quarter and the remaining balance of R$ 90,546 is scheduled for release by the end of 2011. The interest will be paid quarterly and as from January 15, 2012, it will be amortized on a monthly basis. There are no restrictive covenants. FINAME (CPFL Piratininga)  The subsidiary obtained approval for financing of R$ 48,116 from the BNDES in 2009, part of a FINAME credit line to be used to acquire equipment for the Electricity System in 2010 and 2011. The subsidiary received R$ 648 in this quarter and the remaining balance of R$ 47,468 is scheduled for release by the end of 2011. The interest will be paid quarterly and as from January 15, 2012, it will be amortized on a monthly basis. FINAME (RGE)  The subsidiary obtained approval for financing of R$ 32,419 from the BNDES in 2009, part of a FINAME credit line to be used to acquire equipment for the Electricity System in 2010 and 2011. The subsidiary received R$ 1,652 in this quarter and the remaining balance of R$ 30,767 is scheduled for release by the end of 2011. The interest will be paid quarterly and as from January 15, 2012, it will be amortized on a monthly basis. BNDES  Working Capital: FINEM/FINAME  (CPFL Geração)  A credit line was obtained from Banco do Brasil during this quarter, with FINEM/FINAME funding, the purpose of which is to reinforce working capital. The interest will be capitalized and incorporated to the principal during the grace period and paid monthly thereafter. There are no restrictive covenants. Financial Institutions: CPFL Paulista and CPFL Geração  In this quarter, the subsidiaries CPFL Paulista and CPFL Geração novated loans held by Banco do Brasil. The objective of these novations was to extend the due dates of these loans, which also resulted in changes in the indexes used, becoming tied to the Interbank Deposit rate (CDI). The interest is to be paid half-yearly as from October 2010. RESTRICTIVE COVENANTS The loan and financing agreements are subject to certain restrictive covenants, containing clauses that, among other conditions, require the subsidiaries to maintain certain financial ratios within predefined parameters. Details of these restrictive covenants are presented in the financial statements as of December 31, 2009. The Management of the Company and its subsidiaries monitor these indices systematically and constantly to ensure that the contractual conditions are complied with. In the opinion of Management of the Company and its subsidiaries, all restrictive covenants and clauses are being adequately complied with. ( 16 ) DEBENTURES 45 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated June 30, 2010 March 31, 2010 Issued Remuneration Effective rate Amortization Conditions Collateral Interest Current Noncurrent Total Interest Current Noncurrent Total Parent Company 3rd Issue Single series CDI + 0.45% p.a. (1) CDI + 0.53% p.a. 3 annual installments from September 2012 Quirografária 13,673 - 450,000 463,673 3,122 - 450,000 453,122 CPFL Paulista 3rd Issue 1st series 104.4% of CDI p.a. 104.4% CDI + 0.05% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 5,027 - 640,000 645,027 18,224 - 640,000 658,224 4th Issue Single series 110.3% of CDI p.a. 110.3% CDI + 0.79% p.a. 2 annual installments from July 2010 CPFL Energia guarantee 8,216 64,301 109,947 182,464 3,840 64,301 109,774 177,915 13,243 64,301 749,947 827,491 22,064 64,301 749,774 836,139 CPFL Piratininga 1st Issue 1st series 104.0% of CDI p.a. 104.0% CDI + 0.16% p.a. 2 annual installments from January 2010 CPFL Energia guarantee 8,841 199,738 - 208,579 4,136 200,000 - 204,136 2nd issue Single series 1 106.45% of CDI p.a. 106.45% CDI + 0.3% p.a. May 2, 2011 Unsecured - 4,389 - 100,000 104,389 3rd issue Single series 107.0% of CDI p.a. 107.0% CDI + 0.67% p.a. April 1st, 2015 CPFL Energia guarantee 6,075 - 258,997 265,072 - 14,916 199,738 258,997 473,651 8,525 200,000 100,000 308,525 RGE 2nd issue 1st series IGP-M + 9.6% p.a. IGP-M + 9.73% p.a. April 1st, 2011 Unsecured 604 26,930 - 27,534 2,474 555 26,200 29,229 3rd issue 1st series 1 CDI + 0.60% p.a. (2) CDI + 0.71% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 800 - 100,000 100,800 2,926 - 100,000 102,926 2nd series 1 CDI + 0.60% p.a. (3) CDI + 0.71% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 6,369 - 140,000 146,369 2,986 - 140,000 142,986 3rd series 1 CDI + 0.60% p.a. (4) CDI + 0.71% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 1,527 - 40,000 41,527 567 - 40,000 40,567 4th series 1 CDI + 0.60% p.a. (5) CDI + 0.84% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 1,165 - 50,000 51,165 2,211 - 50,000 52,211 5th series 1 CDI + 0.60% p.a. (5) CDI + 0.84% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 1,165 - 50,000 51,165 2,211 - 50,000 52,211 4th issue Single series 110.30% of CDI p.a 110.3% CDI + 0.82% p.a. July 1st, 2011 Unsecured 8,685 - 184,242 192,927 4,060 - 183,990 188,050 20,315 26,930 564,242 611,487 17,435 555 590,190 608,180 CPFL Leste Paulista 1st Issue Single series 111.90% of CDI p.a. 111.9% CDI + 0.65% p.a. July 1st, 2011 CPFL Energia guarantee 1,143 - 23,929 25,072 534 - 23,911 24,445 CPFL Sul Paulista 1st Issue Single series 111.00% of CDI p.a. 111% CDI + 0.6% p.a. July 1st, 2011 CPFL Energia guarantee 756 - 15,957 16,713 353 - 15,946 16,299 CPFL Jaguari 1st Issue Single series 111.90% of CDI p.a. 111.9% CDI + 0.79% p.a. July 1st, 2011 CPFL Energia guarantee 476 - 9,965 10,441 223 - 9,956 10,179 CPFL Brasil 1st Issue July 1st, 2011 Single series 111% of CDI p.a. 111% CDI + 0.57% p.a. July 1st, 2011 CPFL Energia guarantee 7,796 - 164,493 172,289 3,644 - 164,336 167,980 CPFL Geração 2nd issue Single series 109.8% of CDI 109.8% CDI + 0.58% p.a. July 1st, 2011 CPFL Energia guarantee - 443,780 9,289 - 423,600 432,889 3rd issue Single series 107.0% of CDI 107.0% of CDI + 0.67% p.a. 1 installment in April 2015 CPFL Energia guarantee - 268,906 - EPASA 1st Issue Single series 112.6% of CDI p.a. 116.9% of CDI p.a. December 1st, 2010 CPFL Energia guarantee 14,765 228,982 - 243,747 8,812 228,726 - 237,538 BAESA 1st series CDI + 0.3% p.a. CDI + 0.43% p.a. Quarterly with settlement in August 2016 Letters of Guarantee 316 3,139 16,479 19,934 289 3,164 17,403 20,856 2nd series CDI + 0.4% p.a 106% CDI + 0.12% p.a. Quarterly with settlement in August 2016 Letters of Guarantee 778 3,110 6,221 10,109 548 3,085 6,082 9,715 1,094 6,249 22,700 30,043 837 6,249 23,485 30,571 114,217 526,200 2,946,876 3,587,293 74,838 499,831 2,551,198 3,125,867 The Company and its subsdiaries hold swap converting the local cost of currency variation to interest tax variation in reais, corresponding to (1) 104.4% of CDI (3) 104.85% of CDI (5) 104.87% of CDI (2) 105.07% of CDI (4) 104.9% of CDI 46 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Funding in the period : CPFL Piratininga 260 non-convertible, subordinated, registered book-entry debentures in a single series were subscribed and paid up in April 2010. The unit par value on the date of issue was R$ 1,000, which generated total funding of R$ 260,000 (R$ 258,692 net of issuing costs). Interest on these debentures is payable half yearly as from October 1, 2010. The funding raised was used to reinforce the Companys working capital and for early redemption of the subordinated ordinary debentures from the Companys 2 nd public issue of October 1, 2008. The funds raised were distributed as follows: (i) approximately 60% (sixty percent) to reinforce the Companys working capital; and (ii) approximately 40% (forty percent) for early redemption of the subsidiary's second public issue of simple subordinated debentures, issued on October 1, 2008, with a debit balance at March 31, 2010 of R$ 104,389. CPFL Geração The subsidiary issued 264 non-convertible unsecured debentures in a single series on April 1, 2010. The unit face value on the date of issue was R$ 1,000, which generated total funding of R$ 264,000 (R$ 262,672 net of issuing costs). Interest on the debentures will be paid half yearly as from October 1, 2010. The funding raised by this debenture issue was used to reinforce working capital The interest on the debentures of subsidiaries is paid half yearly, except for: (i) the 1 st series of the indirect subsidiary BAESA, which will be paid quarterly; (ii) the 1 st issue of the subsidiary CPFL Piratininga and 1 st series of 2 nd issue of the subsidiary RGE, which will be paid annually. RESTRICTIVE COVENANTS The debentures issued during this quarter by the subsidiaries CPFL Piratininga and CPFL Geração are subject to certain restrictive covenants and include clauses that require the subsidiaries to maintain certain financial ratios within pre-established parameters. The financial ratios demanded for the funding raised in this period are as follows: CPFL Piratininga: · Net indebtedness divided by EBITDA  maximum of 3.0; · EBITDA divided by Financial Income (Expense)  minimum of 2.25; CPFL Geração: · Net indebtedness divided by EBITDA  maximum of 4.5; · EBITDA divided by Financial Income (Expense)  minimum of 2. The other debentures are subject to certain restrictive covenants, the details of which are set forth in the December 31, 2009 financial statements. The Management of the Company and its subsidiaries monitor these ratios systematically and constantly to ensure that the conditions are complied with. In the opinion of the managements of the Company and its subsidiaries, these restrictive conditions and clauses are being adequately complied with. 47 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 17 ) SUPPLIERS Consolidated Current June 30, 2010 March 31, 2010 System Service Charges 53,037 47,851 Energy Purchased 647,881 637,052 Electricity Network Usage Charges 140,556 133,250 Materials and Services 167,176 107,492 Regulatory Liability (note 3) 67,547 66,077 Other 2,225 2,947 Total 1,078,422 994,669 Noncurrent Electricity Network Usage Charges 21,328 31,992 Total 21,328 31,992 ( 18 ) TAXES AND CONTRIBUTIONS PAYABLE Consolidated Current Noncurrent June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 ICMS (State VAT) 281,782 333,334 - - PIS (Tax on Revenue) 14,338 12,584 - - COFINS (Tax on Revenue) 67,238 58,762 1,309 1,476 IRPJ (Corporate Income Tax) 93,881 76,271 - - CSLL (Social Contribution Tax) 23,285 23,549 - - IRRF Interest on Shareholders' Equity 13,798 - - - Other 30,395 28,116 - - Total 524,717 532,616 1,309 1,476 ( 19 ) EMPLOYEE PENSION PLANS The subsidiaries sponsor supplementary retirement and pension plans for their employees, with the following characteristics: I  CPFL Paulista The plans currently in effect for the employees of the subsidiary CPFL Paulista through the CESP Foundation are Supplementary Pension Plans, with a defined benefit plan in place up to October 31, 1997, after which a mixed benefit plan was adopted. On modification of the Pension Plan in October 1997, the subsidiary recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP. This deficit will be liquidated in 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Through the addendum to the agreement with Fundação CESP dated January 17, 2008, the payment terms were changed to 238 monthly payments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the liability as of June 30, 2010 is R$ 522,485 (R$ 510,858 in March 31, 2010). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CVM Decision n o 371/00. 48 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Managers may opt for a Free Benefit Generator Plan  PGBL (defined contribution), operated by either Banco do Brasil or Bradesco. II  CPFL Piratininga A Supplementary Retirement and Pension Plan is currently in effect for CPFL Piratiningas employees, through the CESP Foundation with a defined benefit plan (Proportional Paid-Up Supplementary Benefit Plan  BSPS) in effect up to March 31, 1998, and after that date, a plan with a defined benefit component and a defined contribution component . In September 1997, through a contractual instrument of adjustment of reserves to be amortized, Eletropaulo Metropolitana Eletricidade de São Paulo S.A. (the predecessor of Bandeirante) recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP, to be liquidated in 240 monthly installments and 20 annual installments, maturing in October 2017 and amortized monthly, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 221 monthly payments and 18 annual installments, in relation to the base date of December 31, 2007, with final maturity on May 31, 2026. The balance of the liability as of June 30, 2010 is R$ 154,308 (R$ 151,034 as of March 31, 2010). The contract amount differs from the accounting entries made by the subsidiary, which are in conformity with CVM Decision n o 371/00. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . III  RGE In the case of employees whose work contracts were transferred from CEEE to RGE, the plan is a defined benefit type plan, with a benefit level equal to 100% of the adjusted average of the most recent salaries, including the presumed Social Security benefit, with a Segregated Net Asset administered by ELETROCEEE. For employees admitted as from 1997, a defined contribution Benefit Generating Plan (PGBL  Plano Gerador de Benefício Livre e de Contribuição Definida) private pension plan was set up with Bradesco Vida e Previdência in January 2006. This plan does not generate any actuarial responsibility for the company. Managers may opt for a Free Benefit Generator Plan  PGBL (defined contribution), operated by either Banco do Brasil or Bradesco. IV  CPFL Santa Cruz The benefits plan of the subsidiary CPFL Santa Cruz, administered by BB Previdência - Fundo de Pensão do Banco do Brasil, is a defined contribution plan. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . 49 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 V  CPFL Geração The plan currently in force for the employees of subsidiary CPFL Geração through the CESP Foundation is a Supplementary Pension Plan, along the same lines as the CPFL Paulista plan. With the modification of the Retirement Plan, at that point maintained by CPFL Paulista, in October 1997, a liability was recognized as payable by the subsidiary CPFL Geração, relating to the plan deficit calculated by the external actuaries of Fundação CESP, which is being amortized on a 240 monthly installments and 20 annual installments, until October 2017, plus interest of 6% p.a. and restatement according to the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 238 monthly installments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the obligation, as of June 30, 2010 is R$ 10,512 (R$ 10,278 as of March 31, 2010). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CVM Decision n o 371/00. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . VI  CPFL Jaguariúna In November 2005, the companies joined the CMSPREV private pension plan, administered by IHPREV Pension Fund. The plan is a defined contribution plan. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . VII  Changes in the defined benefit plans In accordance with CVM Decision Nº 371/00, the changes in the net actuarial liability in this quarter are as follows: June 30, 2010 CPFL CPFL RGE CPFL Consolidated Paulista Piratininga Geração Net actuarial liability at the beginning of the period 318,041 94,523 (11,003) 5,018 406,579 Income recognized in income statement (17,692) (3,516) (293) (299) (21,800) Sponsor's contributions during the year (11,461) (3,396) (343) (251) (15,451) Net actuarial liability at the end of the year 288,888 87,611 (11,639) 4,468 369,328 Other contributions 13,384 (232) 4,992 154 18,298 Total 302,272 87,379 (6,647) 4,622 387,626 Current 30,183 9,698 2,470 655 43,006 Noncurrent 272,089 77,681 (9,117) 3,967 344,620 Total 302,272 87,379 (6,647) 4,622 387,626 Expense and income recognized as operating cost in the actuarial report are shown below: 50 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 2nd quarter 2010 CPFL CPFL RGE CPFL Consolidated Paulista Piratininga Geração Cost of service 275 1,202 288 36 1,801 Interest on actuarial liabilities 73,114 18,883 4,587 1,586 98,170 Expected return on assets (91,072) (23,288) (5,929) (1,921) (122,210) Unrecognized cost of past service - 3 - - 3 Subtotal (17,683) (3,200) (1,054) (299) (22,236) Expected contributions from participants (9) (316) 468 - 143 Subtotal (17,692) (3,516) (586) (299) (22,093) Decrease of 50% on Prepaid Pension Expense (*) - - 293 - 293 Total Income (17,692) (3,516) (293) (299) (21,800) 2nd quarter 2009 CPFL CPFL RGE CPFL Consolidated Paulista Piratininga Geração Cost of service 361 1,367 314 41 2,083 Interest on actuarial liabilities 75,755 19,245 4,407 1,633 101,040 Expected return on assets (76,088) (19,388) (4,597) (1,617) (101,690) Unrecognized cost of past service - 3 - - 3 Amortization of unrecognized actuarial gains - - - 16 16 Subtotal 28 1,227 124 73 1,452 Expected contributions from participants (8) (324) (274) - (606) Subtotal 20 903 (150) 73 846 Decrease of 50% on Prepaid Pension Expense (*) - - 75 - 75 Total (Income) Expense 20 903 (75) 73 921 (*) As the sponsor, RGE matches the participants contributions to this plan, only 50% was recorded. The principal premises considered in the actuarial calculations were: CPFL Paulista, CPFL Piratininga e CPFL Geração RGE Nominal discount rate for actuarial liabilities: 10.24% p.a. 10.24% p.a. 10.24% p.a. 10.24% p.a. Nominal Return Rate on Assets: (*) (**) 11.28% p.a. 10.24% p.a. Estimated Rate of nominal salary increase: 6.08% p.a. 6.08% p.a. 6.08% p.a. 6.08% p.a. Estimated Rate of nominal benefits increase: 0.0% p.a. 0.0% p.a. 0.0% p.a. 0.0% p.a. Estimated long-term inflation rate (basis for establishing nominal rates above) 4.0% p.a. 4.0% p.a. 4.0% p.a. 4.0% p.a. General biometric mortality table: AT-83 AT-83 AT-83 AT-83 Biometric table for the onset of disability: TÁBUA MERCER TÁBUA MERCER Light-Average Light-Average Expected turnover rate: 0.30 / (Service time + 1) 0.30 / (Service time + 1) null null Likelihood of reaching retirement age: 100% when a beneficiary of the Plan first becomes eligible 100% when a beneficiary of the Plan first becomes eligible (*) CPFL Paulista and CPFL Geração 14.36% p.a. and CPFL Piratininga 14.05% p.a. (**) CPFL Paulista and CPFL Geração 13.05% p.a. and CPFL Piratininga 12.84% p.a. 51 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 20 ) REGULATORY CHARGES Consolidated June 30, 2010 March 31, 2010 Fee for the Use of Water Resources 4,000 3,377 Global Reverse Fund - RGR 14,860 10,468 ANEEL Inspection Fee 2,113 1,934 Fuel Consumption Account - CCC 48,690 44,216 Energy Development Account - CDE 40,044 40,033 Total 109,707 100,028 ( 21 ) RESERVE FOR CONTINGENCIES Consolidated June 30, 2010 March 31, 2010 Reserve for contingencies - Gross Escrow Deposits related to Contingencies (1) Reserve for Contingencies, net Other escrow deposits (2) Reserve for contingencies - Gross Escrow Deposits related to Contingencies (1) Reserve for Contingencies, net Other deposits, Judicial (2) Labor Various 41,336 39,069 2,267 96,757 42,864 39,108 3,756 92,724 Civil General Damages 10,992 10,962 30 74,967 10,526 10,526 - 72,816 Tariff Increase 13,185 3,364 9,821 5,903 12,805 3,736 9,069 5,420 Energy Purchased - Other 12,989 6,333 6,656 8,882 13,398 6,196 7,202 9,381 37,166 20,659 16,507 89,752 36,729 20,458 16,271 87,617 Tax FINSOCIAL 18,638 18,638 - 34,467 18,614 18,614 - 34,420 Increase in basis - PIS and COFINS 830 721 109 127 795 721 74 428 Interest on Shareholders Equity - PIS and COFINS 10,193 9,800 393 393 9,987 9,800 187 187 PIS and COFINS - Non-Cumulative Method 85,994 - 85,994 - Income Tax 69,398 49,471 19,927 468,351 67,184 47,601 19,583 459,961 Other 8,153 5,695 2,458 11,797 7,979 5,591 2,388 11,011 193,206 84,325 108,881 515,135 104,559 82,327 22,232 506,007 Total 271,708 144,053 127,655 701,644 184,152 141,893 42,259 686,348 The change in the balances related to reserve for contingencies and escrow deposits are shown below: Consolidated March 31, 2010 Addition Reversal Payment Monetary Restatement June 30, 2010 Labor 42,864 1,993 - 41,336 Civil 36,729 1,729 138 37,166 Tax 104,559 131,719 - 193,206 Reserve for Contingencies - Gross 184,152 135,441 271,708 Escrow Deposits (1) + (2) 828,241 13,906 10,558 845,697 The reserves for contingencies were based on appraisal of the risks of losing litigation to which the Company and its subsidiaries are parties, where a loss is probable in the opinion of the legal advisers and the management of the Company and its subsidiaries. 52 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Details of the nature of the provisions for contingencies and judicial deposits are presented in the financial statements as of December 31, 2009. Fiscal: PIS and COFINS  Non-cumulative method In the understanding of the subsidiaries management, and as commented in Note 3.c.5, the subsidiaries reclassified the consolidated amount of R$ 129,632 recorded as a regulatory liability to Provisions for Contingencies. This reclassification was decided in light of the taxation discussions regarding the non-cumulative incidence of PIS and COFINS on certain sectorial charges. After the reclassification of these amounts considering current tax legislation in force, the subsidiaries posted adjustments by (i) reversing a contingency of R$ 39,502 and posting to the General and Administrative Expenses  Legal, Judicial and Indemnities account and (ii) reversing a monetary restatement of a consolidated amount of R$4,136 to set against Financial Expense  Monetary restatements and exchange variations. Possible Losses - The Company and its subsidiaries are parties to other suits processes and risks in which management, supported by its legal advisers, believes that the chances of a successful outcome are possible, due to a solid defensive base in these cases. These questions do not yet indicate a trend in the decisions of the courts or any other decision in similar proceedings considered probable or remote, and therefore no provision has been established for these. As of June 30, 2010, the claims relating to possible losses were as follows: (i) R$313,548 for labor suits (R$ 306,018 as of March 31, 2010); (ii) R$ 545,152 for civil suits, mainly for suits for personal injuries, environmental damages and tariff increases (R$ 504,512 as of March 31, 2010); and (iii) R$ 639,813 in respect of tax suits, relating basically to Income Tax, ICMS, FINSOCIAL and PIS and COFINS (R$ 700,299 as of March 31, 2010). Based on the opinion of their legal advisers, Management of the Company and of its subsidiaries consider that there are no significant contingent risks that are not covered by adequate provisions in the Financial Statements, or that might result in the significant impact on future earnings. 53 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 22 ) OTHER ACCOUNTS PAYABLE Consolidated Current Noncurrent June 30, 2010 March 31, 2010 June 30, 2010 March 31, 2010 Consumers and Concessionaires 54,352 55,417 - - Regulatory Liability (note 3 ) 119,500 241,799 33,863 28,784 Energy Efficiency Program - PEE 60,124 63,986 51,272 54,213 Research & Development - P&D 112,049 103,165 14,630 16,287 National Scientific and Technological Development Fund - FNDCT 4,504 4,711 - - Energy Research Company - EPE 1,921 2,005 - - Fund for Reversal - - 17,750 17,750 Advances 7,509 7,359 63,884 62,738 Interest on Compulsory Loan 1,380 1,740 - - Provision for Environmental Expenses 1,851 2,455 372 3,859 Payroll 6,097 6,634 - - Profit sharing 29,003 40,082 - - TAC ANEEL fine (DEC/FEC and voltage level) - 8,755 - - Collections agreement (note 11) 44,533 22,826 - - Other 51,540 34,748 9,065 8,175 Total 494,363 595,682 190,836 191,806 ( 23 ) SHAREHOLDERS EQUITY The shareholders' participations in the Company's equity as of June 30, 2010 and March 31, 2010 are distributed as follows: Amount of shares June 30, 2010 March 31, 2010 Shareholders Common Shares Interest % Common Shares Interest % VBC Energia S.A. 122,948,720 25.55 122,948,720 25.62 BB Carteira Livre I FIA 149,233,727 31.02 149,233,727 31.10 Bonaire Participações S.A. 60,713,511 12.62 60,713,511 12.65 BNDES Participações S.A. 40,526,739 8.42 40,526,739 8.44 Board Members 112 - 112 - Executive Officers 5,624 - 14,759 - Other Shareholders 107,708,697 22.39 106,473,370 22.19 Total 481,137,130 100.00 479,910,938 100.00 23.1 Capital Increase The EGM/AGM of CPFL Energia held on April 26, 2010, approved the merger of all the shares held by the minority shareholders of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz with the equity of CPFL Energia and conversion of these companies into wholly-owned subsidiaries. Accordingly, the CPFL Energia capital increased by R$ 52,249, from R$ 4,741,175 to R$ 4,793,424 with the issue of 1,226,192 new common shares. 23.2  Dividends and Interest on Shareholders Equity 54 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Parent Company June 30, 2010 March 31, 2010 Dividends payable VBC Energia S.A. 197,896 167,809 BB Carteira Livre I FIA 240,204 203,685 Bonaire Participações S.A. 97,723 82,866 BNDES Participações S.A. 65,231 55,314 Brumado Holdings S.A. 27,767 23,545 Other Shareholders 162,342 138,794 Total 791,163 672,013 In this quarter, the Company paid out R$ 652,302 relating to dividends declared and provisioned as of December 31, 2009. In addition, the Companys Board of Directors proposed interim dividends of R$ 774,429 corresponding to R$1.609579599 per share, on the results in the first half year of 2010. ( 24 ) GROSS SALES AND SERVICES INCOME 55 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated Revenue from Eletric Energy Operations 2nd quarter 6 months 2nd quarter 6 months Consumer class Residential 1,314,494 2,705,408 1,248,234 2,455,140 Industrial 1,049,963 2,048,454 1,031,083 1,915,063 Commercial 682,915 1,413,593 665,975 1,303,218 Rural 102,033 212,124 109,492 210,913 Public Administration 97,728 189,006 96,966 177,802 Public Lighting 74,301 149,803 73,704 141,119 Public Services 116,394 231,747 116,800 219,639 Billed 3,437,828 6,950,135 3,342,254 6,422,894 Unbilled (Net) 17,243 44,475 Emergency Charges - ECE/EAEE - 3 Regulatory assets and liabilities (note 3) 62,769 97,725 5,735 Reclassification to Network Usage Charge - TUSD - Captive Consumers Electricity sales to final consumers 2,016,566 4,015,098 1,949,517 3,524,074 Furnas Centrais Elétricas S.A. 86,630 172,348 88,146 175,364 Other Concessionaires and Licensees 146,497 270,240 197,096 366,243 Current Electric Energy 15,361 16,991 30,514 53,028 Electricity sales to wholesaler 248,488 459,579 315,756 594,635 Revenue due to Network Usage Charge - TUSD - Captive Consumers 1,426,149 3,021,642 1,415,708 2,888,140 Revenue due to Network Usage Charge - TUSD - Free Consumer 261,702 502,180 196,336 376,890 Regulatory assets and liabilities (note 3) - Low Income Consumer´s Subsidy 6,263 7,215 2,935 20,045 Other Revenue and Income 50,382 112,643 46,522 110,745 Other operating revenues 1,744,496 3,643,680 1,661,501 3,395,820 Total 4,009,550 8,118,357 3,926,774 7,514,529 Consolidated Revenue from Eletric Energy Operations - in GWh (*) 2nd quarter 6 months 2nd quarter 6 months Consumer class Residential Industrial Commercial Rural Public Administration Public Lighting Public Services Billed Own Consumption 8 17 8 17 Electricity sales to final consumers Furnas Centrais Elétricas S.A. Other Concessionaires, Licensees and Authorized Current Electric Energy Electricity sales to wholesaler (*) Information not reviewed by the independent auditors 56 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated No. of Consumers (*) June 30, 2010 June 30, 2009 Consumer class Residential 5,785,107 5,629,474 Industrial 78,063 77,832 Commercial 494,855 495,186 Rural 236,846 237,048 Public Administration 44,512 42,912 Public Lighting 7,908 7,402 Public Services 7,158 6,714 Total 6,654,449 6,496,568 (*) Information not reviewed by the independent auditors In compliance with ANEEL Order 4,722 of December 18, 2009, which sets out the basic procedures for preparing financial statements, the subsidiaries reclassified certain revenue amounts posted under the heading Electric Energy Supplied (a sales operation), to Other Operating Revenue (a distribution operation), under the heading of Revenue due to Network Usage Revenue  TUSD  Captive Consumer. 57 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 25 ) COST OF ELECTRIC ENERGY Consolidated Electricity Purchased for Resale 2nd quarter 6 months 2nd quarter 6 months Energy Purchased in Restricted Framework - ACR Itaipu Binacional 255,320 516,081 295,658 633,281 Furnas Centrais Elétricas S.A. 35,907 72,904 38,084 74,992 CESP - Cia Energética de São Paulo 43,437 84,657 43,052 86,511 Cia de Geração de Energia Elétrica do Tietê - 7,975 - - Cia de Geração Témica Energia Elétrica - CGTEE 4,069 - 5,678 11,036 Duke Energy Inter. Ger. Paranapanema S.A. 1,785 3,717 1,744 3,521 Tractebel Energia S.A. 282,799 588,351 289,418 519,477 Petróleo Brasileiro S.A. Petrobrás 48,457 100,819 47,310 94,379 CHESF - Cia Hidro Elétrica do São Francisco 29,046 57,593 29,448 57,989 CEMIG - Cia Energética de Minas Gerais 31,757 67,426 63,562 104,899 Termorio S.A. 25,971 46,316 17,566 25,305 Enguia Gen 3,249 5,412 1,145 2,926 EMAE - Empresa Metropolitana de Águas e Energia 154 327 69 138 Cia Estadual Energia Elétrica - CEEE 157 315 207 417 Santa Cruz Geração de Energia S/A 7,618 15,023 7,401 13,954 AES Uruguaiana Ltda. - - 6,571 11,742 Câmara de Comercialização de Energia Elétrica - CCEE 8,854 16,734 13,508 65,265 Copel Geração e Transmissão S.A. 16,395 35,449 17,303 34,828 COOMEX Empresa Operadora do Mercado Energético Ltda. - - 22,772 32,166 PROINFA 45,005 94,585 42,690 88,931 Companhia Energética Santa Clara - CESC 5,430 9,537 4,380 9,468 Queiroz Galvão Energética S.A. 11,718 20,058 9,321 20,997 Other 123,895 235,889 58,867 187,976 981,023 1,979,168 1,015,754 2,080,198 Energy Purchased in the Free Market - ACL 358,845 619,678 373,873 663,719 1,339,868 2,598,846 1,389,627 2,743,917 Regulatory assets and liabilities (note 3) 13,374 211,005 70,078 42,282 Credit of PIS and COFINS Subtotal 1,230,627 2,555,142 1,329,525 2,535,143 Electricity Network Usage Charge Basic Network Charges 225,793 455,023 217,536 436,712 Transmission from Itaipu 22,380 42,807 19,620 39,157 Connection Charges 12,508 25,438 12,326 24,239 Charges of Use of the Distribution System 6,927 13,653 6,018 12,329 System Service Charges - ESS 39,731 78,776 5,346 55,846 Reserve Energy charges 14,836 16,517 - 3,219 322,175 632,214 260,846 571,502 Regulatory assets (note 3) 6,715 39,815 79,365 30,480 Credit of PIS and COFINS Subtotal 298,289 610,876 309,228 546,198 Total 1,528,916 3,166,018 1,638,753 3,081,341 58 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated Electricity Purchased for Resale - in GWh (*) 2nd quarter 6 months 2nd quarter 6 months Energy Purchased in Restricted Framework - ACR Itaipu Binacional 2,620 5,353 2,757 5,476 Furnas Centrais Elétricas S.A. 404 810 424 849 CESP - Cia Energética de São Paulo 435 855 450 920 Cia de Geração Térmica Energia Elétrica - CGTEE 37 75 56 112 Duke Energy Inter. Ger. Paranapanema S.A. 20 42 20 42 Tractebel Energia S.A. 1,939 4,068 2,055 3,725 Petróleo Brasileiro S.A. Petrobrás 407 825 381 795 CHESF - Cia Hidro Elétrica do São Francisco 338 653 341 683 CEMIG - Cia Energética de Minas Gerais 248 536 422 762 Termorio S.A. 101 162 50 102 Enguia Gen 15 17 - - EMAE - Empresa Metropolitana de Águas e Energia 1 3 1 2 Cia Estadual Energia Elétrica - CEEE 2 4 3 6 Santa Cruz Geração de Energia S/A 62 123 60 115 AES Uruguaiana Ltda. - - 35 70 Câmara de Comercialização de Energia Elétrica - CCEE 485 1,499 1,341 2,331 Copel Geração e Transmissão S.A. 161 354 178 364 COOMEX Empresa Operadora do Mercado Energético Ltda. - - 157 222 PROINFA 264 495 207 388 Companhia Energética Santa Clara - CESC 40 70 32 69 Queiroz Galvão Energética S.A. 84 143 66 149 Other 544 1,489 8,793 18,262 9,580 18,671 Energy Purchased in the Free Market - ACL 3,926 7,369 4,033 7,343 12,719 25,631 13,613 26,014 (*) Information not reviewed by the independent auditors In compliance with ANEEL Order n o 4,722/2009, the subsidiaries reclassified amounts relating to the PROINFA quota, in relation to amounts billed to free consumers and own-power producers, from Cost of the Electric Energy Service, Energy Purchased for Resale to Deductions from Operating Income, Consumer Charges  Other  PROINFA, amounting to R$14,673 and R$ 8,819, respectively, for the second quarter of 2010 and the second quarter of 2009. 59 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 26 ) OPERATING EXPENSES Parent Company 2nd quarter 6 months 2nd quarter 6 months General and Administrative Expenses Personnel 971 1,841 601 1,240 Materials 24 39 4 12 Outside Services 3,778 6,580 1,896 3,709 Leases and Rentals 25 47 30 69 Depreciation and Amortization 36 66 30 59 Publicity and Advertising 130 501 58 93 Legal, Judicial and Indemnities 15 361 34 405 Other 1,247 1,587 1,418 2,296 Total 6,226 11,022 4,071 7,883 Other Operating Expenses Loss on the write-off of noncurrent assets - - 1,096 1,096 Total - - 1,096 1,096 Intangible of concession amortization 36,878 72,240 37,187 74,374 Total 43,104 83,262 42,354 83,353 60 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated 2nd quarter 6 months 2nd quarter 6 months SalesExpenses Personnel Materials 1,585 2,246 Outside Services 38,320 17,572 Allowance for Doubtful Accounts 30,079 11,921 Depreciation and Amortization 4,417 2,753 Collection Tariffs and Services 23,040 12,969 Other 8,143 2,370 Total General and Administrative Expenses Personnel 39,380 80,883 40,067 71,967 Materials 2,134 4,844 1,849 3,299 Outside Services 40,970 85,319 32,655 72,586 Leases and Rentals 2,751 4,136 1,320 2,395 Depreciation and Amortization 5,533 11,138 5,939 11,953 Publicity and Advertising 1,767 2,717 643 1,163 Legal, Judicial and Indemnities 2,049 8,821 Donations, Contributions and Subsidies 1,489 2,411 Other 5,194 14,762 4,153 13,243 Total 69,583 187,924 89,898 187,838 Other Operating Expenses Inspection Fee Loss on the write-off of noncurrent assets 2,513 3,944 6,799 11,288 Free Energy adjustment (note 3 a.1) - 2,527 - - Other Total 9,090 18,939 14,655 25,620 Intangible of concession amortization 46,203 90,891 46,724 93,449 Total 204,824 441,612 219,392 422,714 The increase in Legal, Judicial and Indemnities refers mainly to the reversal of part of the provision relating to the contingency for PIS and COFINS as described in Note 21. 61 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 ( 27 ) FINANCIAL INCOME AND EXPENSES Parent Company 2nd quarter 6 months 2nd quarter 6 months Financial Income Income from Financial Investments 8,464 18,325 5,405 9,876 Arrears of interest and fines - 22 - - Restatement of tax credits 186 355 936 1,996 Restatement of Escrow Deposits 206 393 - - PIS and COFINS of Interest on Shareholders' Equity Other 6,963 9,348 2,714 5,413 Subtotal 6,702 19,326 7,838 Interest on shareholder´s equity 98,669 98,669 102,134 102,134 Total 105,371 117,995 101,742 109,972 Financial Expense Debt Charges Monetary and Exchange Variations 548 395 Other Subtotal Total Net financial income (expense) 92,775 94,245 87,805 80,196 62 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Consolidated 2nd quarter 6 months 2nd quarter 6 months Financial Income Income from Financial Investments 34,631 64,513 17,863 40,712 Arrears of interest and fines 32,921 65,844 34,861 64,925 Restatement of tax credits 82 1,269 1,179 2,446 Restatement of Escrow Deposits 10,558 19,878 11,493 24,419 Monetary and Exchange Variations 17,951 27,657 19,114 Interest - CVA and Parcel "A" (Note 3) 1,536 24 11,832 29,191 Discount on purchase of ICMS credit 1,566 3,569 1,738 2,766 PIS and COFINS of Interest on Shareholders' Equity Other 17,149 32,536 8,466 19,002 Subtotal 107,277 206,173 73,853 193,128 Interest on shareholder´s equity - Total 107,277 206,173 73,853 193,128 Financial Expense Debt Charges Monetary and Exchange Variations Interest - CVA and Parcel "A" (Note 3) - - Other Subtotal Interest on shareholder´s equity - - Total Net financial income (expense) ( 28 ) FINANCIAL INSTRUMENTS AND OPERATING RISKS a) Classification of the financial instruments The financial instruments are classified as: Financial assets, in the categories: (i) loans and receivables, (ii) calculated at fair value through profit or loss, (iii) held-to-maturity investments and, (iv) available for sale. Classification is based on the following criteria: i. Loans and receivables These are financial assets with fixed or calculable payments that are not quoted in an active market. These financial assets are recorded at historic cost by the amortized cost method. The main financial assets of the Company and its subsidiaries classified in this category are: (i) consumers, concessionaires and licensees (Note 5), (ii) dividends and interest on capital (Note 12) and (iii) other credits (Note 11). ii. Calculated at fair value through profit or loss These are financial assets that are (i) maintained for short-term trading, (ii) designated at fair value with the objective of comparing the effects of recognition of income and expenses in order to obtain more relevant and consistent accounting information or, (iii) derivatives. These assets are recorded at their fair values and, in the case of any subsequent change in these fair values, they are set against the income statement of the Company. 63 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 The main financial assets of the Company and its subsidiaries classified in this category are: (i) cash and cash equivalents and short-term financial investments (Note 4) and (ii) derivatives. iii. Held-to-maturity investments These are non derivative financial assets with fixed or calculable payments and defined maturities, which the Company and its subsidiaries intend to maintain until maturity. The financial assets in this classification are recorded at historic cost by the amortized cost method. The Company classifies the in this category the security receivable from CESP (Note 6). iv. Available for sale Refers to the financial assets that do not fall into any of the above classifications or that are designated as available for sale. These financial assets are recorded at the respective fair values and, in the case of any subsequent change in these fair values, they are set against the Companys equity. The Company and its subsidiaries do not have financial assets classified in this category. Financial liabilities, in the categories: (i) calculated at fair value through profit or loss, (ii) not calculated at fair value through profit or loss. They are classified in accordance with the following criteria: i. Calculated at fair value through profit or loss These are financial liabilities that are: (i) maintained for short-term trading, (ii) denominated at fair value with the objective of comparing the effects of recognition of income and expenses in order to obtain more relevant and consistent accounting information or, (iii) derivatives. These liabilities are recorded at their fair values and, in the case of any change in the calculation of these subsequent fair values, they are set against the income statement of the Company. The Company and its subsidiaries classified the following financial liabilities in this category: (i) certain debts in foreign currencies (Note 15) and, (ii) derivatives. ii. Not calculated at fair value through profit or loss These are other financial liabilities that do not fall into the above category. The financial liabilities in this category are recorded and amortized basically by the amortized cost method. The main financial liabilities classified in this category are: (i) suppliers (note 17), (ii) loans and financing (Note 15), (iii) debt charges (Note 15), (iv) debenture charges (Note 16), (v) debentures (Note 16) and (vi) other accounts payable (Note 22). b) Risk Considerations: The business of the Company and its subsidiaries comprises principally generation, sale and distribution of electric energy. As public service concessionaires, the operations and/or tariffs of its principal subsidiaries are regulated by ANEEL. The principal market risk factors that affect the business are the following: 64 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Exchange rate risk: This risk derives from the possibility of the subsidiaries incurring losses and cash constraints on account of fluctuations in exchange rates, increasing the balances of foreign currency denominated liabilities. The exposure in relation to raising funds in foreign currency is largely covered by contracting swap operations, which allow the Company and its subsidiaries to exchange the original risks of the operation for the cost of the variation in the CDI. The Companys subsidiaries are also exposed in their operations to exchange variations on the purchase of electric energy from Itaipu. The compensation mechanism - CVA protects the companies against possible losses. Interest Rate Risk: This risk derives from the possibility of the Company and its subsidiaries incurring losses due to fluctuations in interest rates that increase financial expenses on loans, financing and debentures. The subsidiaries have also tried to increase the portion of pre-indexed loans or loans tied to indexes with lower rates and little fluctuation in the short and long term. Credit Risk: This risk arises from the possibility of the subsidiaries incurring losses resulting from difficulties in receiving amounts billed to customers. This risk is evaluated by the subsidiaries as low, as it is spread over the number of customers and in view of the collection policy and cancellation of supply to defaulting consumers. Risk of Energy Shortages: The energy sold by the subsidiaries is basically generated by hydropower plants. A prolonged period of low rainfall, together with an unforeseen increase in demand, could result in a reduction in the volume of water in the power plants reservoirs, compromising the recovery of their volume, and resulting in losses due to the increase in the cost of purchasing energy or a reduction in revenue due to the introduction of another rationing program, as in 2001. According to the Annual Energy Operation Plan  PEN 2009, drawn up by the National Electricity System Operator, the risk of any energy deficit for 2010 is very low and the possibility of another energy rationing program becomes remote. Risk of Acceleration of Debts: The Company and its subsidiaries have loan agreements, financing and debentures with restrictive clauses (covenants) normally applicable to these kinds of operation, related to compliance with economic and financial ratios, cash generation, etc. These covenants are monitored appropriately and do not restrict the capacity to operate normally. Management of Risks on Financial instruments The Company and its subsidiaries maintain certain operating and financial policies and strategies with a view to ensuring the liquidity, security and profitability of their assets. As a result, control and follow-up procedures are in place on the transactions and balances of financial instruments, for the purpose of monitoring the risks and current rates in relation to those used in the market. Risk management controls: In order to manage the risks inherent to the financial instruments and to monitor the procedures established by management, the Company and its subsidiaries use the MAPS software system to calculate the VaR - Value at Risk, and Mark to Market, Stress Testing and Duration of the instruments, and assesses the risks to which the Company and its subsidiaries are exposed. Historically, the financial instruments contracted by the Company and the subsidiaries supported by these tools have produced adequate risk mitigation results. We stress that the Company and its subsidiaries contract derivatives, always with the appropriate levels of approval, only in the event of exposure that management regards as a risk. The Company and its subsidiaries do not enter into transactions involving exotic or speculative derivatives. Furthermore, the Company and its subsidiaries meet the requirements of the Sarbanes-Oxley Law, and accordingly have internal control policies that aim for a strict control environment to minimize the exposure to risks. c) Valuation of Financial Instruments 65 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 The estimates of the market value of the financial instruments were based on pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rates, based on information obtained from the BM&F, BOVESPA and ANDIMA websites. Accordingly, the market value of a security corresponds to its maturity value (redemption value) marked to present value by the discount factor (relating to the maturity date of the security) obtained from the market interest graph in Brazilian reais. In the case of specific electricity sector operations, where there are no similar transactions in the market and with low liquidity, mainly related to regulatory aspects, the subsidiaries assumed that the market value is represented by the respective book value. This is due to the uncertainties reflected in the variables which have to be taken into consideration in creating a pricing model. In addition to the assets and financial liabilities calculated at fair value through profit or loss, the Company and its subsidiaries have other financial liabilities not calculated at fair value. The market values of these financial instruments as of June 30 and March 31, 2010, applying the above methodology, presented for comparison purposes only, are shown below: Parent Company June 30, 2010 March 31, 2010 Accounting balance Fair value Accounting balance Fair value Debentures (note 16) Total Consolidated June 30, 2010 March 31, 2010 Accounting balance Fair value Accounting balance Fair value Loans and financing (note 15) Debentures (note 16) Total d) Derivatives As previously mentioned, the Company and its subsidiaries use derivatives as a hedge against the risks of variations in exchange and interest rates, without any speculative purposes. The Company and its subsidiaries have an exchange hedge compatible with the net exposure to exchange risks, including all the assets and liabilities tied to exchange variation. The hedge instruments contracted by the Company and its subsidiaries are currency or interest rate swaps with no leverage component, margin call requirements or daily or periodical adjustments. As terms of the majority of the derivatives contracted by the Company and its subsidiaries are fully aligned with the debts protected, and in order to obtain more relevant and consistent accounting information through the recognition of income and expenses, the respective debts were denominated, for accounting purposes, at fair value. Other debts with different terms from the derivatives contracted as a hedge continue to be recorded at cost. Furthermore, the Company and its subsidiaries do not use hedge accounting for derivative operations. 66 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 As of June 30, 2010, the Company and its subsidiaries had the following swap operations: Market values (book values) Company / strategy / counterparts Asset (Liability) Market values, net Values at cost, net Gain (Loss) on marking to market Currency / index Maturity range Notional Negotiation market Derivatives for protection of debts designated at fair value Exchange variation hedge CPFL Paulista ABN 8,880 - 8,879 16,899 yen Jan 2012 376,983 Over the counter Subtotal 8,880 - 8,879 16,899 Derivatives for protection of debts not designated at fair value Exchange variation hedge CPFL Paulista Itau BBA - dollar Oct 2010 30,121 Over the counter CPFL Geração HSBC - dollar Jul 2010 to Sep 2010 65,237 Over the counter Hedge interest rate variation CPFL Energia Citibank 97 96 CDI + spread Sep 2010 to Sep 2014 450,000 Over the counter RGE Santander 388 - 388 144 244 CDI Jul 2010 to Dec 2013 280,000 Over the counter Citibank 46 - 46 9 37 CDI Dec 2010 to Dec 2013 100,000 Over the counter Hedge interest rate variation CPFL Piratininga HSBC - 25 TJLP Jan 2013 25,453 Over the counter Santander - 24 TJLP Jan 2013 25,453 Over the counter CPFL Geração HSBC - 43 TJLP Dec 2012 50,377 Over the counter Subtotal 531 Total 9,411 6,995 16,310 Current 404 Noncurrent 9,007 Total 9,411 * For further details of terms and informationa bout debts and debentures, see Notes 15 and 16 (1) The interest rate hedge swaps have half-yearly validity, so the notional value reduces in accordance with amortization of the debt. (2) The interest rate hedge swaps have monthly validity, so the notional value reduces in accordance with amortization of the debt. In spite of the net losses determined by marking the derivatives shown above to market, the effects were minimized by the option exercised by the Company and its subsidiaries also to mark to market the debts tied to hedge instruments (note 15). The Company and its subsidiaries have recorded gains and losses on their derivatives. However, as these derivatives are used as a hedge, these gains and losses minimized the impact of variations in exchange and interest rates on the protected indebtedness. For the periods ended in June 30, 2010 and 2009, the derivatives resulted in the following impacts on the consolidated result: Gain (loss) Company Hedged risk / Operation Account 2nd quarter 6 months 2nd quarter 6 months CPFL Energia Interest rate variation Financial expense - Swap transactions 164 24 CPFL Energia Marking to market Financial expense - Adjustment to fair value 20 525 CPFL Paulista Exchange variation Financial expense - Swap transactions CPFL Paulista Marking to market Financial expense - Adjustment to fair value 12,469 43,227 CPFL Piratininga Exchange variation Financial expense - Swap transactions - - - CPFL Piratininga Interest rate variation Financial expense - Swap transactions 49 49 - - CPFL Piratininga Marking to market Financial expense - Adjustment to fair value - CPFL Geração Exchange variation Financial expense - Swap transactions CPFL Geração Interest rate variation Financial expense - Swap transactions 161 619 CPFL Geração Marking to market Financial expense - Adjustment to fair value 754 1,586 215 9,580 RGE Exchange variation Financial expense - Adm other financial exp - - RGE Interest rate variation Financial expense - Adm other financial exp 159 341 116 133 RGE Marking to market Financial expense - Derivative adjustment to fair value 577 67 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Other exchange exposure It should be noted that the indirect subsidiary ENERCAN has no swaps, as an exchange hedge, in relation to the debt of R$ 150,949 (R$ 73,543 in proportion to the participation of the subsidiary CPFL Geração) to the BID and BNDES of the portion tied to the basket of currencies, since a percentage of its tariff adjustments covers the exchange variation in the tariff period. In spite of the existence of a natural hedge against this exposure, the effect of exchange variations on these debts generated a loss of R$ 1,850 (R$ 901 in proportion to the participation of CPFL Geração) in the second quarter of 2010 and a loss of R$ 32,913 (R$ 16,035 in proportion to the participation of CPFL Geração) in the same period of 2009 . The subsidiary CPFL Paulista also has a total indebtedness in foreign currency of R$ 470,394. As a hedge against exchange exposure, it contracted derivatives used as a hedge directly tied to the indebtedness of R$419,761. To minimize the exchange exposure, the subsidiary also contracted a non tied derivative of R$30,841 and also has sufficient assets indexed in dollars (fund tied to foreign currency loans  Note 11) to offset any exchange impact. e) Sensitivity Analysis In compliance with CVM Instruction n° 475/08, the Company and its subsidiaries performed sensitivity analyses of the main risks to which their financial instruments (including derivatives) are exposed, mainly comprising variations in exchange and interest rates, as shown below: Exchange variation If the level of exchange exposure at June 30, 2010 were maintained, the simulation of the consolidated effects by type of financial instrument for three different scenarios would be: Consolidated Instruments Exposure Risk Exchange depreciation of 9.6%* Exchange depreciation of 25%** Exchange depreciation of 50%** Financial asset instruments 22,945 apprec. dollar 2,203 5,736 11,473 Financial liability instruments apprec. dollar Derivatives - Plain Vanilla Swap 98,657 apprec. dollar 9,471 24,664 49,329 Financial liability instruments apprec. yen Derivatives - Plain Vanilla Swap 419,761 apprec. yen 40,297 104,940 209,881 - * In accordance with exchange graphs contained in information provided by the BM&F **In compliance with CVM Instruction 475/08 Variation in interest rates Supposing that (i) the scenario of exposure of the financial instruments indexed to variable interest rates 68 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 as of June 30, 2010 were to be maintained, and (ii) the respective accumulated annual indexes as of that date were to remain stable (CDI of 8.75% p.a.; IGP-M of 5.17% p.a.; TJLP of 6.00% p.a.), the effects on the consolidated financial statements for the next 12 months would be a net financial expense of R$462,765. In the event of fluctuations in the indexes in accordance with the three scenarios described, the effect on the net financial expense would as follows: Consolidated Instruments Exposure Risk Scenario I* Raising index by 25%** Raising index by 50%** Financial asset instruments 1,976,203 CDI variation 61,657 43,230 86,459 Financial liability instruments CDI variation Derivatives - Plain Vanilla Swap CDI variation Financial assets instruments 91,884 IGP-M variation 781 1,188 2,375 Financial liability instruments IGP-M variation 26,941 229 348 696 Financial liability instruments TJLP variation 3,459 Derivatives - Plain Vanilla Swap 103,144 TJLP variation 1,548 3,094 3,325 Total increase * The CDI, IGP-M and TJLP indexes considered of 11.87%, 6.02% and 5.87%, respectively, were obtained from information available in the market **In compliance with CVM Instruction 475/08 ( 29 ) SU BSEQUENT EVENT Loans and Financing The Meeting of the Board of Directors held on July 28, 2010 approved that the distribution subsidiaries CPFL Paulista, CPFL Piratininga, RGE, CPFL Sul Paulista, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari and CPFL Santa Cruz take all measures necessary to obtain rural credit financing from Banco do Brasil of a total of up to R$ 500 million, with a term of up to 5 years and at a cost of 98.5% of the CDI plus structuring commission. The Company will be the guarantor for all these operations by providing sureties or aval guarantees. 69 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 07.01  COMMENTS ON PERFORMANCE IN THE QUARTER Analysis of Results  CPFL Energia (parent company) Net income was R$ 384,230 in the second quarter of 2010, an increase of 33.0% (R$95,262) compared to the same quarter of the previous year, due mainly to results of equity in subsidiaries, as shown below: 2nd quarter 2010 2nd quarter 2009 CPFL Paulista 180,323 102,343 CPFL Piratininga 60,032 73,900 RGE 80,119 33,796 CPFL Santa Cruz 6,936 4,809 CPFL Leste Paulista 4,630 3,271 CPFL Jaguari 3,197 1,183 CPFL Sul Paulista 4,444 3,288 CPFL Mococa 3,248 1,883 CPFL Geração 70,917 95,307 CPFL Brasil 41,368 54,411 CPFL Atende CPFL Planalto 2,815 1,627 CPFL Serviços 898 CPFL Jaguariúna CPFL Jaguari Geração 1,941 2,018 Total 460,208 369,457 70 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 12.01  COMMENTS ON CONSOLIDATED PERFORMANCE IN THE QUARTER Information Consolidated 2nd quarter 2010 2nd quarter 2009 Variation 1st Half 2010 1st Half 2009 Variation GROSS REVENUE 4,009,550 3,926,774 2.1% 7,514,529 8.0% Electricity sales to final consumers (¹) 3,442,715 3,365,225 2.3% 6,412,214 9.7% Electricity sales to wholesaler 248,488 315,756 -21.3% 459,579 594,635 -22.7% Other operating revenues (¹) 318,347 245,793 29.5% 622,039 507,680 22.5% DEDUCTION FROM OPERATING REVENUE 7.1% 8.6% NET OPERATING REVENUE 2,640,009 2,648,473 -0.3% 5,034,441 7.8% ENERGY COST -6.7% 2.7% Electricity purchased for resale -7.4% 0.8% Electricity network usage charges -3.5% 11.8% OPERATING COST/EXPENSE -5.3% 0.6% Personnel 1.1% 9.0% Employee pension plan 21,800 -2467.0% 43,599 -2469.5% Material 9.8% 13.3% Outsourced Services 18.7% 13.1% Depreciation and Amortization -0.4% 0.1% Merged Goodwill Amortization -1.1% -2.7% Other -33.9% 0.7% INCOME FROM ELECTRIC UTILITY SERVICES 674,692 548,893 22.9% 1,065,571 28.2% FINANCIAL INCOME (EXPENSE) -21.2% -4.3% Income 107,277 73,853 45.3% 206,173 193,128 6.8% Expense 8.4% 1.9% Interest on Shareholders' Equity - 0.0% - 0.0% INCOME BEFORE TAX 600,704 455,058 32.0% 908,776 33.8% Social Contribution 32.4% ) 32.1% Income Tax 30.1% 31.0% INCOME BEFORE INTERESTS 386,653 291,258 32.8% 779,271 576,047 35.3% Noncontrolling interest -10.2% 1.2% Reversal of Interest on Shareholders' Equity - 409 - - 409 - NET INCOME FOR THE PERIOD 384,230 288,968 33.0% 774,429 571,671 35.5% EBITDA 793,291 690,862 14.8% 1,349,391 18.7% Net Income for the Period and EBITDA Reconciliation NET INCOME FOR THE PERIOD 384,230 288,968 774,429 571,671 Employee Pension Plan 921 1,840 Depreciation and Amortization 142,822 143,747 284,443 286,765 Financial Income (Expense) 73,988 93,835 149,983 156,795 Social Contribution 56,788 42,885 116,328 88,060 Income Tax 157,263 120,915 320,398 244,669 Reversal of Interest on Net Equity - - EBITDA 793,291 690,862 1,601,982 1,349,391 (¹) The reclassification of revenue from the Network Usage Charge - TUSD - Captive Consumers was not taken into account in presentation of the Comments on Consolidated Performance (note 24) (²) I nformation not reviewed by the independent accountants Gross Operating Revenue The Gross Operating Revenue in the second quarter of 2010 was R$4,009,550, up 2.1% (R$ 82,776) on the same period of the previous year. The main factors that contributed to this change were: 71 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 · An increase of R$ 20,449 in the electric energy supply billed, as a result of the increase of 5.3% in the amount of energy billed to final consumers and of 2.4% in the average tariffs charged, mainly due to the adjustment to the distributors' tariffs; · An increase of R$ 57,034 in the regulatory assets and liabilities, mainly due to the effects of recording the regulatory asset resulting from RGEs tariff readjustment (Note 3.b.2) in 2010 and the amortization of the regulatory liability generated by repositioning of the distributors' tariff review in 2009, particularly that of CPFL Piratininga (Note 3.b.1); · A decrease of R$ 67,268 in the energy supplied, mainly due to the reduction of 10.6 % in the quantity of energy supplied and a 12.0 % decrease in the average tariff charged. · An increase of R$ 72.554 in Other Operating Revenue, particularly due to the increase of R$65,366 in income from the Tariff for the Use of the Distribution System  TUSD for free customers, due to the revival of industrial activity, the effects of the tariff adjustment and the migration of captive clients to the free market. Ø Quantity of Energy Sold An increase of 5.3% was recorded in the quantity of energy billed to final consumers in the second quarter of 2010. The residential, commercial and industrial classes, which account for 85.1% of the energy sold to end users in the quarter and have the highest average tariffs, registered growth of 6.2%, 6.8% and 7.8% respectively, compared with the same quarter of the previous year. The categories residential and commercial classes benefit from the accumulated effect of the expansion of total payroll and credit availability in recent years and the reduced IPI incentive in effect up to January 31, 2010, which resulted in increased purchases of household electrical goods and a dynamic retail trade. Additionally, higher temperatures than those of the previous year boosted consumption. The amount sold to the industrial class shows that this category is overcoming the negative effects of the international crisis that affected the industry in our concession area until mid-2009. Resumption of industrial operations was fueled by a series of tax exemptions, which encouraged bringing forward scheduled production to reduce costs. Growth in the second quarter was less than in the first quarter, on account of the withdrawal of these tax incentives. The quantity of energy supplied fell 10.6 %, mainly in the sales to the CCEE as a result of the lower energy balances, and the decrease in CPFL Brasils sales to other concessionaires. Ø Tariffs In the second quarter of 2010, the energy supply tariffs applied fell by an average of 2.4%, mainly due to the impacts of the tariff adjustments of the distribution subsidiaries: CPFL Paulista: -5.69% from April 2010; RGE: 3.96% from June 2010; CPFL Santa Cruz: -2,53%, CPFL Jaguari: 3.67%, CPFL Mococa: 3.24%, CPFL Leste Paulista: -8.47% and CPFL Sul Paulista: 4.94%, all from February 2010; CPFL Piratininga: -2.12% from October 2009. 72 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Deductions from Operating Revenue Deductions from Operating Income in the second quarter of 2010 amounted to R$ 1,369,541, an increase of 7.1% (R$ 91,240) in relation to the same quarter of 2009, mainly due to an increase of R$ 33,712 in taxes on revenue (PIS, COFINS and ICMS) and the increase of R$ 43,320 in CCC and CDE charges. Cost of Electric energy Cost of Electric Energy in the quarter totaled R$ 1,528,916, a decrease of 6.7% (R$ 109,837) in relation to the same period of the previous year: Ø Electric energy purchased for Resale The balance of electric energy purchased for resale was R$ 1,230,627, a decrease of 7.4% (R$ 98,898), mainly due to the 6.5% decrease in the amount of energy bought in the quarter and tariff adjustments. Ø Tariff for the Use of the Distribution System The balance of tariff for the Use of the Distribution System was R$ 298,289, falling 3.5% (R$ 10,939) in the second quarter of 2010, basically due to the effects of deferral and amortization of regulatory assets and liabilities, particularly those relating to the activation of thermoelectric power plants in 2008 and energy supply risk, amortized in 2009. Operating Costs and Expense Operating costs and expenses in the quarter amounted to R$ 436,401, a decrease of 5.3% (R$24,426) compared to the same period of the previous year, mainly due to: · Private Pension Fund: recorded income of R$ 21,800 in the quarter and expense of R$921 in the second quarter of 2009, largely as a result of the nominal earnings expected on the plan assets, based on an Actuarial Report; · Increase of 18.7% (R$ 17,145) in Outsourced Services as a result of price increases; maintenance expenses relating to the electric system, increaseon expenses related to hardware and software due to system changes andtelephone services; · Reduction of 33.9% (R$ 21,228) in Other Expense, due to: (i) a decrease in Legal, Court and Indemnity expenses (R$ 31,684), explained mainly by CPFL Paulista having reversed R$39,502 from the provision in respect of the discussion involving PIS/COFINS (Note 21), which is offset by the reversal of R$4,850 in 2009 and by the increase in expenses in the period of R$ 2,993; (ii) an increase in the expense for Allowance for Doubtful Accounts of R$ 6,387 due to the combined effect of expenses posted in the quarter and the recovery of credits in 2009. 73 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Financial Income (Expense) The net Financial Income (Expense) in the second quarter of 2010 was an expense of R$ 73,988, compared with R$ 93,835 in the same period of 2009, a decrease of 21.2% (R$ 19,847): Ø The financial income increased R$33,424 (45.3%), mainly due to: · An increase of R$ 16,768 in earnings on short-term financial investments as a result of the higher balance of cash and cash equivalents in the second quarter of 2010; · A reduction in interest on CVA and Parcel A (R$ 10,296) due to liquidation of the assets balances; · An increase in monetary and exchange restatement (R$ 22,083), largely due to the effect of R$ 7,994 in respect of restatement of the fund tied to CPFL Paulistas loan in foreign currency and the increase of R$ 10,209 relating to restatement of the regulatory assets generated in RGEs 2010 tariff adjustment. Ø The financial expense increased R$13,986 (8.4%) mainly due to: · An increase of R$ 22,138 in interest on debt charges mainly due to the increase in indebtedness as a result of the new investments by CPFL Geração; · A reduction of R$ 13,579 in Other Financial Expense, mainly as a result of RGE recording the fine in respect of the DEC and FEC indicators in the second quarter of 2009. Social Contribution and Income Tax Taxes on income in the second quarter of 2010 totaled R$ 214,051, an increase of 30.7% (R$50,251) in relation to the same quarter of 2009, mainly as a result of the 32.0% increase in pre-tax income. Net income and EBITDA As a result of the above factors, the net income for the quarter was R$384,230, 33.0% (R$95,262) higher than in the same period of 2009. The adjusted EBITDA (net income for the quarter, eliminating the effects of the private pension plan, depreciation, amortization, financial income (expense), equity accounting, social contribution and income tax) for the second quarter of 2010 was R$793,291, 14.8% (R$ 102,429) higher than the EBITDA for the same period of 2009. 74 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 13.01 INVESTMENTS IN SUBSIDIARIES AND/OR ASSOCIATED COMPANIES 1 - ITEM 2 - NAME OF SUBSIDIARY/ASSOCIATED COMPANY 3 - CNPJ (Federal Tax ID) 4 - CLASSIFICATION 5 - EQUITY IN CAPITAL OF INVESTEE - % 6 - SHAREHOLDERS' EQUITY - % 7 - TYPE OF COMPANY 8 - NUMBER OF SHARES HELD IN CURRENT QUARTER (in units) 9 - NUMBER OF SHARES HELD IN PREVIOUS QUARTER (in units) 01 COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL 33.050.196/0001-88 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 02 CPFL GERAÇÃO DE ENERGIA S/A 03.953.509/0001-47 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 03 CPFL COMERCIALIZAÇÃO BRASIL S/A 04.973.790/0001-42 PRIVATE SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 04 COMPANHIA PIRATININGA DE FORÇA E LUZ 04.172.213/0001-51 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 05 RIO GRANDE ENERGIA S/A 02.016.439/0001-38 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 75 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 14.01 CHARACTERISTICS OF PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1 - ITEM 01 2 - ISSUE ORDER NUMBER 3 3 - REGISTRATION NUMBER WITH CVM CVM/SRE/DEB/2007/042 4 - DATE OF REGISTRATION WITH CVM 10/25/2007 5 - ISSUED SERIES UN 6 - TYPE SIMPLE 7 - NATURE PUBLIC 8 - ISSUE DATE 09/03/2007 9 - DUE DATE 09/03/2014 10 - TYPE OF DEBENTURE NO PREFERENCE 11 - REMUNERATION CONDITIONS PREVAILING CDI + 0.45% 12 - PREMIUM/DISCOUNT 13 - NOMINAL VALUE (Reais) 14 - ISSUED AMOUNT (Thousands of Reais) 15 - NUMBER OF DEBENTURES ISSUED (UNIT) 16 - OUTSTANDING DEBENTURES (UNIT) 17 - TREASURY DEBENTURES (UNIT) 0 18 - REDEEMED DEBENTURES (UNIT) 0 19 - CONVERTED DEBENTURES (UNIT) 0 20 - DEBENTURES TO BE PLACED (UNIT) 0 21 - DATE OF THE LAST RENEGOTIATION 22 - DATE OF NEXT EVENT 09/03/2012 76 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 19.01  CAPITAL EXPENDITURE (Not reviewed by independent auditors) Our principal capital expenditure in recent years has been on maintaining and upgrading our distribution network and generation projects. The following table sets forth our capital expenditure for the six month-period ended June 30, 2010, as well as the three years ended December 31, 2009, 2008 and 2007. In millions of R$ Year Ended December 31, 6 months Distribution CPFL Paulista 223 344 279 291 CPFL Piratininga 107 132 123 144 RGE 99 215 226 221 CPFL Santa Cruz 14 20 18 11 Other 11 34 19 9 454 745 665 676 Generation 262 570 502 445 Commercialization 38 10 8 9 Other - 2 3 2 Total 754 1,327 1,178 1,132 We plan to effect capital expenditure totaling approximately R$ 1,724 million in 2010 and approximately R$ 1,454 million in 2011. Of the total budgeted capital expenditure over this period, R$ 2,018 million is for distribution and R$ 1,160 million is for generation. 77 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 20.01  OTHER IMPORTANT INFORMATION ON THE COMPANY Shareholders of CPFL Energia S/A holding more than 5% of the shares of the same type and class, as June 30, 2010 Shareholders Common Shares Interest - % VBC Energia S.A. 122,948,720 25.55 BB Carteira Livre I FIA 149,233,727 31.02 Bonaire Participações S.A. 60,713,511 12.62 BNDES Participações S.A. 40,526,739 8.42 Board of directors 112 - Executive officers 5,624 - Other shareholders 107,708,697 22.39 Total 481,137,130 100.00 Quantity and characteristic of securities held by the Controlling Shareholders, Executive Officers,Board of Directors, Fiscal Council and Free Float, as of June 30, 2010 and 2009: June 30, 2010 June 30, 2009 Shareholders Common Shares % Common Shares % Controlling shareholders 333,314,879 69.28 333,314,881 69.45 Administrator Executive officers 5,624 0.00 31,152 0.01 Board of directors 112 0.00 3,110 0.00 Fiscal Council Members - Other shareholders  Free float 147,816,515 30.72 146,561,795 30.54 Total 481,137,130 100.00 479,910,938 100.00 Outstanding shares 147,816,515 30.72 146,561,795 30.54 78 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Shareholders of VBC Energia S/A holding more than 5% of the shares of the same type and class, up to the individuals level, as of June 30, 2010: Shareholders Common Shares % Preferred shares % TOTAL % (a) Átila Holdings S/A 49.58 50.00 49.59 (b) Camargo Corrêa Energia S.A. 30.05 33.33 30.17 (c) Camargo Corrêa S.A. 15.87 16.67 15.90 Other shareholders 4.50 - - 4.34 Total 100.00 100.00 100.00 (a) Átila Holdings S/A Shareholders Common Shares % (d) Construções e Comércio Camargo Corrêa S.A. 38.91 Camargo Corrêa S.A 61.09 Total 100.00 (b) Camargo Corrêa Energia S.A. Shareholders Common Shares % Preferred shares % TOTAL % (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. 100.00 100.00 100.00 Other shareholders - - 6 - 6 - Total 100.00 100.00 100.00 (c) Camargo Corrêa S.A. Shareholders Common Shares % Preferred shares % TOTAL % (f) Participações Morro Vermelho S.A. 99.99 100.00 100.00 Other shareholders 5 0.01 1 - 6 - Total 100.00 100.00 100.00 (d) Contruções e Comércio Camargo Corrêa S.A. Shareholders Common Shares % Preferred shares % TOTAL % (c) Camargo Corrêa S.A. 100.00 99.99 99.99 Other shareholders 5 - 8 0.01 13 0.01 Total 100.00 100.00 100.00 (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. Shareholders Common Shares % (c) Camargo Corrêa S.A. 100.00 Other shareholders 6 - Total 100.00 (f) Participações Morro Vermelho S.A. Shareholders Common Shares % Preferred shares % TOTAL % (g) RCABON Empreendimentos e Participações S.A 750,000 33.33 - - 11.11 (h) RCNON Empreendimentos e Participações S.A 750,000 33.33 - - 11.11 (i) RCPODON Empreendimentos e Participações S.A 750,000 33.34 - - 11.12 (j ) RCABPN Empreendimentos e Participações S.A - - 1,498,080 33.29 22.19 (k) RCNPN Empreendimentos e Participações S.A - - 1,498,080 33.29 22.19 (l) RCPODPN Empreendimentos e Participações S.A - - 1,498,080 33.29 22.19 (m) RRRPN Empreendimentos e Participações S.A - - 5,760 0.13 0.09 Other shareholders 0 - - - 0 - Total 100.00 100.00 100.00 79 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 (g) RCABON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred shares % TOTAL % Rosana Camargo Arruda Botelho 100.00 - - 99.98 Other shareholders - - 150 100 0.02 Total 100.00 100.00 100.00 (h) RCNON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred shares % TOTAL % Renata de Camargo Nascimento 749,850 100 - - 99.98 Other shareholders - - 150 100 0.02 Total 749,850 100 150 100 100.00 (i) RCPODON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred shares % TOTAL % Regina de Camargo Pires Oliveira Dias 100.00 - - 99.98 Other shareholders - - 150 100 0.02 Total 100.00 100.00 100.00 ( j ) RCABPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho 99.99 Other shareholders 0.01 Total 100.00 (k) RCNPN Empreendimentos e Participações S.A Shareholders Common Shares % Renata de Camargo Nascimento 1,499,890 99.99 Other shareholders 110 0.01 Total 1,500,000 100 (l) RCPODPN Empreendimentos e Participações S.A Shareholders Common Shares % Regina de Camargo Pires Oliveira Dias 99.99 Other shareholders 0.01 Total 100.00 (m) RRRPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho 33.33 Renata de Camargo Nascimento 33.33 Regina de Camargo Pires Oliveira Dias 33.34 Total 100.00 Shareholders composition of Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I holding more than 5% of the shares of the same type and class, up to the individuals level, as of June 30, 2010. Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I Shareholders Cotas % Caixa de Previdência dos Funcionários do Banco do Brasil - PREVI 100.00 Total 100.00 80 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Shareholders of Bonaire Participações S.A. holding more than 5% of the shares of the same type and class, up to the individual level, as of June 30, 2010 Shareholders Common Shares % (a) Energia São Paulo Fundo de Investimento em Participações 100.00 Other shareholders 6 - Total 100.00 (a) Energia São Paulo Fundo de Investimento em Participações Shareholders Cotas % (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 44.39 Fundação Petrobrás de Seguridade Social - Petros 22.78 Fundação Sabesp de Seguridade Social  Sabesprev 0.61 Fundação Sistel de Seguridade Social 32.22 Total 796,479,768 100.00 (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 Shareholders Common Shares % Fundação CESP 100.00 Total 100.00 Shareholders of BNDES Participações S.A. holding more than 5% of the shares of the same type and class, up to the individuals level, as of June 30, 2010 Shareholders Common Shares % Banco Nacional de Desenv. Econômico e Social ( * ) 1 100.00 Total 1 100.00 ( * ) State agency  Brazilian Federal The quantity of shares are expressed in units. Commitment to arbitrage The Company is committed to arbitration in the Market Arbitration Chamber, in accordance with the Arbitration Clause in Article 44 of the Companys By-Laws. 81 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Social Report / Six-month period ended in June 2010 and 2009 (*) Company: CPFL ENERGIA S.A. 1 - Basis for Calculation 6 month-period ended June 2010 Value (R$ thousand) 6 month-period ended June 2009 Value (R$ thousand) Net Revenues (NR) 5, 5, Operating Result (OR) 1, Gross Payroll (GP) 2 - Internal Social Indicators Value (000) % of GP % of NR Value (000) % of GP % of NR Food 7. 66% 0.36% 7.81% 0.37% Mandatory payroll taxes 01% 1.29% 25.64% 1.23% Private pension plan 4.80% 0.23% 5.02% 0.24% Health 5.62% 0.27% 5.51% 0.26% Occupational safety and health 0.39% 0.02% 0.38% 0.02% Education 0.35% 0.02% 0.38% 0.02% Culture 0 0.00% 0.00% 0 0.00% 0.00% Trainning and professional development 4, 1.73% 0.08% 0.68% 0.03% Day-care / allowance 0.21% 0.01% 0.23% 0.01% Profit / income sharing 7.95% 0.38% 8.92% 0.43% Others 2, 1.15% 0.05% 0.80% 0.04% Total - internal social indicators 56.86% 2.71% 55.36% 2.66% 3 - External Social Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Education 0.03% 0.01% 0.14% 0.03% Culture 0.36% 0.08% 0.22% 0.04% Health and sanitation 0.07% 0.01% 0.03% 0.01% Sport 0 0.00% 0.00% 0.01% 0.00% War on hunger and malnutrition 0 0.00% 0.00% 0 0.00% 0.00% Others 1, 0.09% 0.02% 0.05% 0.01% Total contributions to society 6, 0.55% 0.12% 0.47% 0.08% Taxes (excluding payroll taxes) 225.38% 50.52% 266.71% 48.14% Total - external social indicators 2, 225.93% 50.64% 2, 267.17% 48.23% 4 - Environmental Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Investments relalated to company production / operation 4.35% 0.98% 4.64% 0.84% Investments in external programs and/or projects 2.86% 0.64% 2.86% 0.52% Total environmental investments 7.21% 1.62% 7.50% 1.35% Regarding the establishment of "annual targets" to minimize residues, the consumption in production / operation and increase efficiency in the use of natural resources, the company: ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% 5 - Staff Indicators 1st half 2010 1st half 2009 Nº of employees at the end of period Nº of employees hired during the period Nº of outsourced employees NA Nº of interns Nº of employees above 45 years age 2, Nº of women working at the company 1, % of management position occupied by women 9.58% 9. 54% Nº of Afro-Brazilian employees working at the company % of management position occupied by Afro-Brazilian employees 1.30% 1. 69% Nº of employees with disabilities 6 - Relevant information regarding the exercise of corporate citizenship 1st half 2010 1st half 2009 Ratio of the highest to the lowest compensation at company Total number of work-related accidents 9 8 Social and environmental projects developed by the company were decided upon by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees Health and safety standards at the workplace were decided upon by: ( ) directors and managers ( ) all employees (X) all + Cipa ( ) directors and managers ( ) all employees (X) all + Cipa Regarding the liberty to join a union, the right to a collective negotiation and the internal representation of the employees, the company: ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT The private pension plan contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees The profit / income sharing contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and social / environmental responsibilities adopted by the company: ( ) are not considered (X) are suggested ( ) are required ( ) are not considered (X) are suggested ( ) are required Regarding the participation of employees in voluntary work programs, the company: ( ) does not get involved ( ) supports (X) organizes and motivates ( ) does not get involved ( ) supports (X) organizes and motivates Total number of customer complaints and criticisms: in the company in Procon in the Courts in the company 347,965 in Procon in the Courts % of complaints and criticisms attended to or resolved: in the company 100% in Procon 100% in the Courts 53.21% in the company 100% in Procon 100% in the Courts 54.54% Total value-added to distribute (R$ 000): Six-month-period 2010: Six-month-period 2009: Value-Added Distribution (VAD): 66% government 6% employees 18% shareholders 10% third parties % retained 68% government 7% employees 15% shareholders 10% third parties % retained 7 - Other Information In the financial items were utilized the percentage of stock paticipation. For the other information, as number of employees and legal lawsuits, the informations were available in full numbers. Responsible: Antônio Carlos Bassalo, phone: 55-19-3756-8018, bassalo@cpfl.com.br (*) Information not reviewed by the independent auditors 82 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 CPFL Energia S.A. Added Value Statements For the periods ended June 30, 2010 and 2009 ( in thousands of Brazilian Reais ) Parent Company Consolidated 2nd quarter 1st half 2nd quarter 1st half 2nd quarter 1st half 2nd quarter 1st half 1 - Revenues 2 2 83 4, 1.1 - Operating revenues 2 2 - - 1.2 - Revenues related to the construction of own assets - - 83 1.3 - Allowance for doubtful accounts - 1.4 - Provision for losses on the realization of regulatory assets - 2- ( - ) Inputs 2.1 - Electricity Purchased for Resale - ( 2.2 - Material 2.3 - Outsourced Services 2.4 - Other 2.5 - Cost of Service Rendered - 3- Gross Added Value (1 + 2) ( 4- Retentions ( ( 4.1 - Depreciation and Amortization 4.2 - Amortization of intangible assets ( 5- Net Added Value Generated (3 + 4) ( 2, 4, 1, 3, 6- Added Value Received in Transfer 6.1 - Financial Income 9, 6.2 - Equity in Subsidiaries - 6.3 - Non-Controlling Shareholder's Equity - 7- Added Value to be Distributed (5 + 6) 2, 4, 1, 3, 8- Distribution of Added Value 8.1 - Personnel and Charges 1, 8.1.1 - Direct Remuneration 1, 8.1.2 - Benefits 33 52 12 28 8.1.3 - Government severance indemnity fund for employees - F.G.T.S. 31 61 3 71 7, 6, 8.2 - Taxes, Fees and Contributions 1, 2, 1, 2, 8.2.1 - Federal 1, 1, 8.2.2 - State - 1, 1, 8.2.3 - Municipal 6 6 - - 1, 6, 1, 5, 8.3 - Interest and Rentals 8.3.1 - Interest 8.3.2 - Rental 25 47 30 69 3, 6, 3, 6, 8.3.3 - Other - 8.4 - Interest on capital 8.4.1 - Interest on net equity - 8.4.2 - Dividends 8.4.3 - Retained profits - 2, 4, 1, 3, 83 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 21.01  REPORT ON SPECIAL REVIEW-UNQUALIFIED (Convenience Translation into English from the Original Previously Issued in Portuguese) Independent auditors review report To The Shareholders and Management of CPFL Energia S.A. São Paulo - SP 1. We have reviewed the accompanying quarterly financial information of CPFL Energia S.A. (The Company) and consolidated quarterly financial information of the Company and its subsidiaries as of June 30, 2010. The financial information is comprised of the balance sheets, the statements of income, shareholders equity, cash flows and added value, and the footnotes and performance report, which were prepared under the responsibility of the Companys Management 2. The quarterly financial information of the jointly-owned indirect subsidiary Chapecoense Geração S.A. as of June 30, 2010 was reviewed by other independent auditors, who issued an unqualified special review report on July 19, 2010. CPFL Energia S.A. reports its indirect interest in Chapecoense Geração S.A. using the equity method of accounting and consolidates this investment using the proportional consolidation method. As of June 30, 2010, the balance of this investment is R$341,200 thousand, and the equity in income of this investment in the net income for this three-month period is a R$15 thousand loss. The quarterly financial information of this indirect investee included in the consolidated quarterly financial information presents proportional assets of R$1,275,443 thousand as of June 30, 2010. Our report, in relation to the amounts generated by this indirect investment is based exclusively on the report of the review conducted by the independent auditors of Chapecoense Geração S.A. 3. Our review was conducted in accordance with specific standards established by the IBRACON - Brazilian Institute of Independent Auditors and the Federal Accounting Council (CFC), which consisted mainly of (a) inquiries of and discussions with persons responsible for the accounting, financial and operating areas of the Company and its subsidiaries about the main criteria adopted in preparing the quarterly financial information, and (b) review of the information and subsequent events that have or may have material effects on the financial position and operations of the Company and its subsidiaries. 4. Based on our special review and the review report issued by other independent auditors, we are not aware of any material modifications that should be made to the quarterly financial information mentioned in the first paragraph, for it to be in conformity with accounting practices adopted in Brazil and regulations issued by the Brazilian Securities Commission - CVM, applicable to the preparation of quarterly financial information. 84 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 5. The statements of income, cash flows and shareholders equity, for of the jointly-owned indirect BAESA  Energética Barra Grande the three-month period ended June 30, 2009, were reviewed by other independent auditors who issued an unqualified special review report thereon, dated July 21, 2009. Our report for that time does not refer to the amounts and values related to the indirect investment, it is based exclusively on the review report issued by the Independent Auditors of BAESA - Energetica Barra Grande S.A. 6. The statements of income, cash flows and shareholders equity, of the jointly-owned indirect Campos Novos Energia S.A. for the three-month period ended June 30, 2009, were reviewed by other independent auditors who issued a qualified special review report thereon, dated July 21, 2009, due to the fact that the Company used depreciation taxes determined by Ordinance DNAEE 815/1994, for the good of concession, and not considering the limits of the concession. The administration concluded, based on communication received from the regulatory agent, that the adopted treatment should be maintained, using the depreciation taxes, determined by the referred Ordinance. Our report for that time does not refer to the amounts and the values related to the indirect investment, it is based exclusively on the review report issued by the Independent Auditors of Campos Novos Energia S.A. 7. As mentioned in footnote n° 3 (c.6) to the quarterly financial information, as result of the 2009 tariff review established on the concession agreement, the Brazilian Electricity Agency - ANEEL ratified, on a temporary basis, the financial components of the power overcontracted of its direct subsidiaries Companhia Piratininga de Força e Luz and Companhia Paulista de Força e Luz. The possible effects resulting from this final review, if any, will be recorded in the Companys equity and financial position in subsequent periods. 8. As mentioned in footnote n° 2, during 2009, as approved by CVM, several pronouncements, interpretations and technical guidance issued by the Committee for Accounting Pronouncements (CPC) were put into effect for 2010, which changed the accounting practices adopted in Brazil. As authorized by the CVM Resolution 603/09, Companys Management opted to present its Quarterly Financial Information (ITR) using the accounting practices adopted in Brazil up to December 31, 2009, i.e. did not apply these regulatory rules in effect for 2010. As required by the aforementioned CVM Resolution 603/09, the Company disclosed this fact in footnote n° 2 to the ITR. The description of the main changes that may have an impact on the financial statements of the year end and the clarifications for the reasons that preclude the presentation of an estimate of their possible effects on equity and on the result for the period, as required by Resolution, are mentioned in the same note. Campinas, July 29, 2010 KPMG Auditores Independentes CRC 2SP014428/O-6 Jarib Brisola Duarte Fogaça Contador CRC 1SP125991/O-0 85 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL The subsidiary Companhia Paulista de Força e Luz - CPFL is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of June 30, 2010, filed with the CVM (Brazilian Securities Commission). 86 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL GERAÇÃO DE ENERGIA S.A. The subsidiary CPFL Geração de Energia S.A. is a public company and its Comments on the performance in this quarter (the Company and Consolidated) are attached to the Interim Financial Statements as of June 30, 2010, filed with the CVM (Brazilian Securities Commission). 87 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Federal Tax ID) 01866-0 CPFL ENERGIA S.A. 02.429.144/0001-93 SUBSIDIARY / ASSOCIATED COMPANY NAME CPFL COMERCIALIZAÇÃO BRASIL S/A 22.01  STATEMENT INCOME OF SUBSIDIARY (in thousands of Brazilian reais  R$) 1  Code 2  Description 3 - 04/01/2010 to 06/30/2010 4 - 01/01/2010 to 06/30/2010 5 - 04/01/2009 to 06/30/2009 6 - 01/01/2009 to 06/30/2009 Operating revenues Deductions from operating revenues ( ( ICMS ( 7, ( PIS ( 7, COFINS ISS Net operating revenues Cost of sales and/or services Electric energy purchased for resale Electric energy network usage charges - Material Outsourced services Gross operating income Operating expenses/income Sales and Marketing General and administrative Financial 1, 7, Financial income 5, 2, 6, Financial expenses Financial expenses Interest on shareholders' equity - - 88 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 Other operating income - Other operating expense - Equity in subsidiaries - Income from operations Nonoperating income (expense) - Income - Expenses - Income before taxes on income and noncontrolling interest Income tax and social contribution ( Social contribution ( ( ( Income tax Deferred income tax and social contribution 1, Social contribution Income tax Statutory profit sharing/contributions - Profit sharing - Contributions - Reversal of interest on shareholders equity - - Net income (loss) for the period SHARES OUTSTANDING EX-TREASURY STOCK (in units) 2, EARNINGS PER SHARE (Reais) LOSS PER SHARE (Reais) 89 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL COMERCIALIZAÇÃO BRASIL S.A. Net Operating Revenue Consolidated Net Operating Revenue for the second quarter of 2010 was R$ 405,972, a decrease of R$ 36,279 (8.2%) in relation to the same quarter of 2009. This decrease is basically explained by the decrease in the parent companys revenue from energy sales, which fell R$ 34,742 impacted by the 110 GWh decrease in volume of energy sales and a 4.7% reduction in the average price. Net Income and EBITDA Net income of R$ 41,368 was recorded in the second quarter of 2010, a decrease of R$ 13,043 (24.0%), compared with the same quarter of 2009. EBITDA (net income before Financial Income (Expense), income tax and social contribution, depreciation and amortization) for the second quarter of 2010 was R$ 41,368, 21.1% lower than the R$ 78,258 recorded in the same quarter of 2009 (information not reviewed by the Independent Auditors). 90 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL PIRATININGA DE FORÇA E LUZ The subsidiary CPFL Piratininga de Força e Luz is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of June 30, 2010, filed with the CVM (Brazilian Securities Commission). 91 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: RIO GRANDE ENERGIA S.A. The subsidiary Rio Grande Energia S.A. is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of June 30, 2010, filed with the CVM (Brazilian Securities Commission). 92 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIESDate: June 30, 2010 SUMMARY Group Table Description Page 01 01 IDENTIFICATION 1 01 02 HEAD OFFICE 1 01 03 INVESTOR RELATIONS OFFICER (Company Mailing Address) 1 01 04 ITR REFERENCE 1 01 05 CAPITAL STOCK 2 01 06 COMPANY PROFILE 2 01 07 COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 2 01 08 CASH DIVIDENDS 2 01 09 SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 3 01 10 INVESTOR RELATIONS OFFICER 3 02 01 BALANCE SHEET  ASSETS 4 02 02 BALANCE SHEET - LIABILITIES 5 03 01 INCOME STATEMENT 6 04 01 STATEMENTS OF CASH FLOW 8 05 01 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM APRIL 01, 2, 2010 9 05 02 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 11 08 01 CONSOLIDATED BALANCE SHEET - ASSETS 13 08 02 CONSOLIDATED BALANCE SHEET - LIABILITIES 14 09 01 CONSOLIDATED INCOME STATEMENT 15 10 01 CONSOLIDATED STATEMENTS OF CASH FLOW 16 11 01 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM APRIL 01, 2, 2010 17 11 02 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 18 06 01 NOTES TO THE INTERIM FINANCE STATEMENTS 19 07 01 COMMENTS ON PERFORMANCE IN THE QUARTER 70 12 01 COMMENTS ON CONSOLIDATED PERFORMANCE OF THE QUARTER 71 13 01 INVESTMENTS IN SUBSIDIARIES AND/OR ASSOCIATED COMPANIES 75 14 01 CHARACTERISTICS OF PUBLIC OR PRIVATE ISSUE OF DEBENTURES 76 19 01 CAPITAL EXPENDITURES 77 20 01 OTHER IMPORTANT INFORMATION ON THE COMPANY 78 21 01 REPORT ON SPECIAL REVIEW-UNQUALIFIED 84 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 86 COMPANHIA PAULISTA DE FORÇA E LUZ  CPFL 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 87 CPFL GERAÇÃO DE ENERGIA S.A. 22 01 INCOME STATEMENT OF SUBSIDIARIES 88 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 90 CPFL COMERCIALIZAÇÃO BRASIL S.A. 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 91 COMPANHIA PIRATININGA DE FORÇA E LUZ 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 92 RIO GRANDE ENERGIA S.A. 93 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2010 CPFL ENERGIA S.A. By: /
